Exhibit 10.1

 

--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT

dated as of

July 31, 2007

among

INTERSTATE FIBERNET, INC.,

ITC^DELTACOM, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE,

as Administrative Agent and Collateral Agent

CREDIT SUISSE SECURITIES (USA) LLC,

as Bookrunner and Lead Arranger

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Terms Generally

   28

SECTION 1.03. Pro Forma Calculations

   28

SECTION 1.04. Classification of Loans and Borrowings

   29 ARTICLE II    The Credits   

SECTION 2.01. Commitments

   29

SECTION 2.02. Loans

   29

SECTION 2.03. Borrowing Procedure

   31

SECTION 2.04. Evidence of Debt; Repayment of Loans

   32

SECTION 2.05. Fees

   33

SECTION 2.06. Interest on Loans

   34

SECTION 2.07. Default Interest

   34

SECTION 2.08. Alternate Rate of Interest

   35

SECTION 2.09. Termination and Reduction of Commitments

   35

SECTION 2.10. Conversion and Continuation of Borrowings

   35

SECTION 2.11. Repayment of Term Borrowings

   37

SECTION 2.12. Optional Prepayment

   38

SECTION 2.13. Mandatory Prepayments

   39

SECTION 2.14. Reserve Requirements; Change in Circumstances

   41

SECTION 2.15. Change in Legality

   42

SECTION 2.16. Indemnity

   43

SECTION 2.17. Pro Rata Treatment

   43

SECTION 2.18. Sharing of Setoffs

   43

SECTION 2.19. Payments

   44

SECTION 2.20. Taxes

   45

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

   47

SECTION 2.22. Swingline Loans

   48

SECTION 2.23. Letters of Credit

   50

SECTION 2.24. Incremental Term Loans

   54

SECTION 2.25. Increase in Revolving Credit Commitments

   56

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization; Powers

   57

SECTION 3.02. Authorization

   58

SECTION 3.03. Enforceability

   58

SECTION 3.04. Governmental Approvals

   58

SECTION 3.05. Financial Statements

   58

SECTION 3.06. No Material Adverse Change

   59

SECTION 3.07. Title to Properties; Possession Under Leases

   59

SECTION 3.08. Subsidiaries

   60

SECTION 3.09. Litigation; Compliance with Laws

   60

SECTION 3.10. Agreements

   60

SECTION 3.11. Federal Reserve Regulations

   60

SECTION 3.12. Investment Company Act

   61

SECTION 3.13. Use of Proceeds

   61

SECTION 3.14. Tax Returns

   61

SECTION 3.15. No Material Misstatements

   61

SECTION 3.16. Employee Benefit Plans

   61

SECTION 3.17. Environmental Matters

   62

SECTION 3.18. Insurance

   62

SECTION 3.19. Security Documents

   62

SECTION 3.20. Location of Real Property and Leased Premises

   63

SECTION 3.21. Labor Matters

   64

SECTION 3.22. Solvency

   64

SECTION 3.23. Sanctioned Persons

   64 ARTICLE IV    Conditions of Lending   

SECTION 4.01. All Credit Events

   65

SECTION 4.02. First Credit Event

   65 ARTICLE V    Affirmative Covenants   

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties

   69

SECTION 5.02. Insurance

   69

SECTION 5.03. Taxes and Claims

   70

SECTION 5.04. Financial Statements, Reports, etc

   71

SECTION 5.05. Litigation and Other Notices

   72

SECTION 5.06. Information Regarding Collateral

   73

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings

   73

SECTION 5.08. Use of Proceeds

   74

SECTION 5.09. Employee Benefits

   74

SECTION 5.10. Compliance with Environmental Laws

   74

SECTION 5.11. Preparation of Environmental Reports

   74

SECTION 5.12. Further Assurances

   75

SECTION 5.13. Interest Rate Protection

   75 ARTICLE VI    Negative Covenants   

SECTION 6.01. Indebtedness

   76

SECTION 6.02. Liens

   78

SECTION 6.03. Sale and Lease-Back Transactions

   80

SECTION 6.04. Investments, Loans and Advances

   80

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

   82

SECTION 6.06. Restricted Payments; Restrictive Agreements

   84

SECTION 6.07. Transactions with Affiliates

   85

SECTION 6.08. Business of Holdings, Borrower and Subsidiaries

   86

SECTION 6.09. Other Indebtedness and Agreements

   86

SECTION 6.10. Capital Expenditures

   87

SECTION 6.11. Interest Coverage Ratio

   88

SECTION 6.12. Maximum Leverage Ratio

   88

SECTION 6.13. Maximum First Lien Leverage Ratio

   88

SECTION 6.14. Fiscal Year

   89

SECTION 6.15. Certain Equity Securities

   89 ARTICLE VII    Events of Default    89 ARTICLE VIII    The Administrative
Agent and the Collateral Agent    92 ARTICLE IX    Miscellaneous   

SECTION 9.01. Notices

   94

SECTION 9.02. Survival of Agreement

   95

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page

SECTION 9.03. Binding Effect

   95

SECTION 9.04. Successors and Assigns

   95

SECTION 9.05. Expenses; Indemnity

   100

SECTION 9.06. Right of Setoff

   101

SECTION 9.07. Applicable Law

   101

SECTION 9.08. Waivers; Amendment

   102

SECTION 9.09. Interest Rate Limitation

   103

SECTION 9.10. Entire Agreement

   103

SECTION 9.11. WAIVER OF JURY TRIAL

   103

SECTION 9.12. Severability

   104

SECTION 9.13. Counterparts

   104

SECTION 9.14. Headings

   104

SECTION 9.15. Jurisdiction; Consent to Service of Process

   104

SECTION 9.16. Confidentiality

   105

SECTION 9.17. USA PATRIOT Act Notice

   106

SECTION 9.18. Effect of Certain Inaccuracies

   106

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page SCHEDULES        Schedule 1.01(a)    -   Subsidiary Guarantors
  Schedule 1.01(b)    -   Mortgaged Property   Schedule 1.01(c)    -  
Competitors   Schedule 1.01(d)    -   Southern Assets   Schedule 2.01    -  
Lenders and Commitments   Schedule 3.04    -   Governmental Approvals  
Schedule 3.06    -   Disclosed Matters   Schedule 3.08    -   Subsidiaries  
Schedule 3.09    -   Litigation   Schedule 3.14    -   Tax Returns  
Schedule 3.17    -   Environmental Matters   Schedule 3.18    -   Insurance  
Schedule 3.19(a)    -   UCC Filing Offices   Schedule 3.19(c)    -   Mortgage
Filing Offices   Schedule 3.20(a)    -   Owned Real Property   Schedule 3.20(b)
   -   Leased Real Property   Schedule 4.02(a)    -   Local Counsel  
Schedule 6.01    -   Existing Indebtedness   Schedule 6.02    -   Existing Liens
  Schedule 6.04    -   Existing Investments   Schedule 6.05    -   Asset Sales  
Schedule 6.07    -   Affiliate Transactions   EXHIBITS        Exhibit A    -  
Form of Administrative Questionnaire   Exhibit B    -   Form of Assignment and
Acceptance   Exhibit C    -   Form of Borrowing Request   Exhibit D    -   Form
of Guarantee and Collateral Agreement   Exhibit E    -   Form of Intercreditor
Agreement   Exhibit F    -   Form of Mortgage   Exhibit G-1    -   Form of
Opinion of Skadden, Arps, Slate, Meagher & Flom LLP   Exhibit G-2    -   Form of
Local Counsel Opinion  

 

v



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT dated as of July 31, 2007, among INTERSTATE
FIBERNET, INC., a Delaware corporation (the “Borrower”), ITC^DELTACOM, INC., a
Delaware corporation (“Holdings”), the Lenders (as defined in Article I), and
CREDIT SUISSE, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.

The Borrower has requested the Lenders to extend credit in the form of (a) Term
Loans (such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article I) on the Closing
Date, in an aggregate principal amount not in excess of $230,000,000, and
(b) Revolving Loans at any time and from time to time prior to the Revolving
Credit Maturity Date, in an aggregate principal amount at any time outstanding
not in excess of $10,000,000. The Borrower has requested the Swingline Lender to
extend credit, at any time and from time to time prior to the Revolving Credit
Maturity Date, in the form of Swingline Loans, in an aggregate principal amount
at any time outstanding not in excess of $2,500,000. The Borrower has requested
the Issuing Bank to issue Letters of Credit, in an aggregate face amount at any
time outstanding not in excess of $5,000,000, to support payment obligations
incurred in the ordinary course of business by Holdings and its Subsidiaries.
The proceeds of the Term Loans are to be used, together with the proceeds of
term loans under the Second Lien Credit Agreement, the Equity Contributions and
cash on hand at Holdings, solely (a) to consummate the Existing Debt Refinancing
and (b) to pay fees and expenses in respect of the Transactions. The proceeds of
the Revolving Loans and the Swingline Loans are to be used solely for general
corporate purposes of the Borrower and its Subsidiaries.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein and in
accordance with the terms of the Intercreditor Agreement. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.



--------------------------------------------------------------------------------

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
the Voting Stock of the person specified. Without limiting the generality of the
foregoing, (a) Affiliates of Welsh, Carson, Anderson & Stowe shall include
Welsh, Carson, Anderson & Stowe VIII, L.P. and WCAS Capital Partners III, L.P.
and (b) Affiliates of Tennenbaum Capital Partners, LLC shall include Special
Value Opportunities Fund, LLC, Special Value Expansion Fund, LLC, Special Value
Continuation Partners, LP, Special Value Absolute Return Fund, LLC, Special
Value Bond Fund II, LLC and Tennenbaum Opportunities Partners, LP.

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (a) the aggregate amount of all cash paid (or
to be paid) by Holdings, the Borrower or any of the Subsidiaries in connection
with such Permitted Acquisition (excluding payments of fees and costs and
expenses in connection therewith and the Net Equity Proceeds of a substantially
concurrent issuance of Qualified Capital Stock of, or capital contribution to,
Holdings used to fund such Permitted Acquisition) and all contingent cash
purchase price, earn-out, non-compete and other similar cash obligations of
Holdings, the Borrower and any of the Subsidiaries incurred and reasonably
expected to be incurred in connection therewith (as determined by the board of
directors of Holdings), (b) the aggregate principal amount of all Indebtedness
assumed, incurred, refinanced and/or issued in connection with such Permitted
Acquisition and (c) the fair market value (as determined by the board of
directors of Holdings) of all other consideration paid or payable in connection
with such Permitted Acquisition (excluding, for purposes of this clause (c), the
fair market value of any Equity Interests of Holdings issued (or to be issued)
as consideration in connection with such Permitted Acquisition).

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances

 

2



--------------------------------------------------------------------------------

giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Term Loan, 4.00% per annum, (b) with respect to any ABR Term Loan,
3.00% per annum, (c) with respect to any Eurodollar Revolving Loan or ABR
Revolving Loan, the applicable percentage set forth below under the caption
“Eurodollar Spread—Revolving Loans” or “ABR Spread—Revolving Loans”, as the case
may be, and (d) with respect to the Commitment Fee, the applicable percentage
set forth below under the caption “Commitment Fee Percentage”, in each case
under clauses (c) and (d) above based upon the Leverage Ratio as of the relevant
date of determination:

 

Leverage Ratio

   Eurodollar
Spread--
Revolving
Loans     ABR
Spread--Revolving
Loans     Commitment
Fee
Percentage  

Category 1 (Leverage Ratio > 3.00:1.00)

   4.00 %   3.00 %   0.50 %

Category 2 (Leverage Ratio >2.50:1.00 but £ 3.00:1.00)

   3.75 %   2.75 %   0.50 %

Category 3 (Leverage Ratio £ 2.50:1.00)

   3.50 %   2.50 %   0.50 %

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
until the Borrower shall have delivered the financial statements and
certificates required by Section 5.04(a) or (b) and Section 5.04(c),
respectively, covering a period of at least six full months after the Closing
Date, the Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Percentage. In addition, (a) at any time during which
the Borrower has failed to deliver the financial statements and certificates
required by Section 5.04(a) or (b) and Section 5.04(c), respectively, or (b) at
any time after the occurrence and during the continuance of an Event of Default,
the Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Percentage.

 

3



--------------------------------------------------------------------------------

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Holdings, the Borrower or any of
the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
(i) directors’ qualifying shares or (ii) issuances of Equity Interests by the
Borrower to Holdings) or (b) any other assets of the Borrower or any of the
Subsidiaries (other than (i) inventory or other operating assets (such as fiber
or ducts) sold, leased or exchanged in the ordinary course of business,
(ii) assets that are damaged, obsolete or worn out or scrap, (iii) leasehold
interests that are no longer used or useful in the business of Holdings or any
of its Subsidiaries, (iv) dispositions by means of trade-in of equipment used in
the ordinary course of business, so long as such equipment is replaced,
substantially concurrently, by like-kind equipment, (v) cash and Permitted
Investments, in each case disposed of in the ordinary course of business,
(vi) dispositions between or among Foreign Subsidiaries, (vii) Southern Assets
and (viii) sales, transfers or other dispositions having a value not in excess
of $1,000,000 in the aggregate in any fiscal year (provided, that, for purposes
of calculating the amounts set forth in this clause (viii), any transaction or
series of related transactions involving aggregate consideration of $50,000 or
less may be excluded)).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Benefit Plan Exchange Offer” shall mean any transaction in which Holdings
acquires and/or retires Equity Plan Securities in exchange for other Equity Plan
Securities.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board Designees” shall mean individuals whose nomination for election,
appointment or election as directors of Holdings is effectuated pursuant to the
Governance Agreement.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“BTI Telecom Notes” shall mean all obligations due or outstanding under or in
connection with BTI Telecom Corp.’s 10.5% senior unsecured notes due 2007.

 

4



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of Holdings and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP, whether such additions or expenditures are paid in cash or financed, but
excluding (i) any such expenditure made to restore, replace or rebuild property
to the condition of such property immediately prior to any damage, loss,
destruction or condemnation of such property, to the extent such expenditure is
made with insurance proceeds, condemnation awards or damage recovery proceeds
relating to any such damage, loss, destruction or condemnation,
(ii) expenditures for transactions permitted pursuant to Section 6.04 (other
than Section 6.04(i)) and (iii) amounts reinvested in accordance with the
definition of Net Cash Proceeds. For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

A “Change in Control” shall be deemed to have occurred on any date if (a) a
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act) other than the Permitted Investors becomes the “beneficial owner”
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Exchange Act) of more than 35% of the total voting power of the Voting
Stock of Holdings on a Fully Diluted Basis and such ownership represents a
greater percentage of the total voting power of the Voting Stock of Holdings, on
a Fully Diluted Basis, than the percentage of the total voting power of the
Voting Stock of Holdings, on a Fully Diluted Basis, beneficially owned (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act) by the Permitted Investors on such date, (b) individuals who on
the Closing Date constitute the board of directors of Holdings (together with
any new directors whose appointment by the board of directors of Holdings or
whose nomination by the board of directors of Holdings for election by the
stockholders of Holdings was approved by a vote of at least a majority of the
members of the board of directors then in office who either were members of the
board of directors on the Closing Date or whose appointment or nomination for
election was previously so

 

5



--------------------------------------------------------------------------------

approved) cease for any reason to constitute a majority of the members of the
board of directors of Holdings then in office, (c) any change in control (or
similar event, however denominated) with respect to Holdings or the Borrower
shall occur under and as defined in any indenture or agreement in respect of
Material Indebtedness to which Holdings or the Borrower is a party, or
(d) Holdings shall cease to directly own, beneficially (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Exchange Act) and
of record, 100% of the issued and outstanding Equity Interests of the Borrower.
For purposes of clause (b) of this definition, all Board Designees shall be
deemed to be members of the board of directors of Holdings whose appointment or
nomination for election was approved in the manner specified in such clause (b).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
Term Loan Commitment, Incremental Term Loan Commitment or Swingline Commitment.

“Closing Date” shall mean July 31, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment, Incremental Term Loan Commitment and
Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Common Stock” shall mean the common stock, par value $0.01 per share, of
Holdings.

“Competitor” shall mean any person identified on Schedule 1.01(c) (or any
Affiliate thereof) and any other person (or any Affiliate thereof) that engages
primarily, or as one of its principal activities, in the business of providing
competitive local exchange telecommunications services to business customers.

 

6



--------------------------------------------------------------------------------

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated June 2007.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to Net Transaction Costs or any extraordinary
gains or losses) plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period (including amortization of deferred financing fees and
other original issue discount and banking fees, charges and commissions,
including letter of credit fees and commitment fees), (ii) consolidated income
tax expense for such period (including state single business unitary and similar
taxes imposed in lieu of income taxes), (iii) all amounts attributable to
depreciation and amortization for such period, (iv) non-cash charges for such
period for asset impairment charges and other similar write-offs of long-term
assets, restructuring charges, costs of exiting a facility and charges
associated with equity compensation, and (v) any cash received in the current
period associated with any amounts previously excluded from Consolidated EBITDA
pursuant to clause (b)(ii) below, and minus (b) without duplication (i) cash
payments made during such period on account of non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period
(excluding cash payments made for non-cash charges incurred prior to the Closing
Date) and (ii) to the extent included in determining such Consolidated Net
Income, non-cash gains on sales or other dispositions of assets for such period,
all determined on a consolidated basis in accordance with GAAP; provided that
Consolidated EBITDA for the fiscal quarter ended (i) December 31, 2006, shall be
deemed to be $16,358,100, (ii) March 31, 2007, shall be deemed to be $17,481,900
and (iii) June 30, 2007, shall be deemed to be $19,467,700.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of Holdings and the Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP,
plus (b) any interest accrued during such period in respect of Indebtedness of
Holdings or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP; provided that Consolidated Interest Expense shall not include expenses for
amortization of deferred financing or debt issuance costs or original issue
discount. For purposes of the foregoing, interest expense shall be determined
after giving effect to any net payments made or received by Holdings or any
Subsidiary with respect to interest rate Hedging Agreements. For purposes of
determining the Interest Coverage Ratio for the period of four consecutive
quarters ended September 30, 2007, December 31, 2007, March 31, 2008, and
June 30, 2008, Consolidated Interest Expense shall be deemed to be equal to
(a) for the period ending September 30, 2007, the Consolidated Interest Expense
for the two calendar months ended September 30, 2007, multiplied by six, (b) for
the period ending December 31, 2007, the Consolidated Interest Expense for the
two calendar months ended September 30, 2007 plus the fiscal quarter ended
December 31, 2007, multiplied by 12/5, (c) for the period ending March 31, 2008,
the Consolidated Interest Expense for the two calendar months ended
September 30, 2007 plus the two consecutive fiscal quarters ended March 31, 2008
multiplied by 12/8 and (d) for the period ending June 30, 2008, the

 

7



--------------------------------------------------------------------------------

Consolidated Interest Expense for the two calendar months ended September 30,
2007 plus the three consecutive fiscal quarters ended June 30, 2008 multiplied
by 12/11, respectively.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by the Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Subsidiary, (b) the income of any person in which any other person (other than
Holdings or a wholly owned Subsidiary or any director holding qualifying shares
in accordance with applicable law) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to Holdings or a
wholly owned Subsidiary by such person during such period, and (c) any gains
attributable to sales of assets out of the ordinary course of business.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of Holdings and its Subsidiaries,
determined in accordance with GAAP.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Holdings and its Subsidiaries at such time, determined in
accordance with GAAP, but excluding, without duplication, (a) the current
portion of any long-term Indebtedness and (b) outstanding Revolving Loans and
Swingline Loans.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Revolving Credit Lender that has
(a) defaulted in its obligation to make a Revolving Loan or to fund its
participation in a Letter of Credit or Swingline Loan required to be made or
funded by it hereunder, (b) notified the Administrative Agent or a Loan Party in
writing that it does not intend to satisfy any such obligation or (c) become
insolvent or the assets or management of which has been taken over by any
Governmental Authority.

“Disclosed Matter” shall mean the existence or occurrence of any matter which
has been disclosed by Holdings (a) on Schedule 3.06 hereto, (b) in any filing on
Form 10-K, 10-Q or 8-K made with the Securities and Exchange Commission prior to
July 31, 2007, or (c) in the Confidential Information Memorandum.

 

8



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, or
requires the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital, in each case at any time on or prior to the
date that is 91 days after the Term Loan Maturity Date, or (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interest referred to in clause (a) above,
in each case at any time prior to the date that is 91 days after the Term Loan
Maturity Date.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that (a) neither the Borrower nor any of its Affiliates nor
(b) any Competitor shall be an Eligible Assignee.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, legally binding directives and orders
(including consent orders), in each case, relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9



--------------------------------------------------------------------------------

“Equity Contributions” shall mean, collectively, the issuance by Holdings of
(a) Common Stock to investment funds constituting, Affiliated with or managed by
Welsh, Carson, Anderson & Stowe, generating gross cash proceeds of not less than
$21,000,000 and (b) 6% Series H Convertible Redeemable Preferred Stock to
existing institutional shareholders (including H Partners, LP, Joshua Tree
Capital Partners, LP, Trace Partners, LP and, if applicable, certain other
purchasers), generating gross cash proceeds of not less than $41,200,000, in
each case on the Closing Date.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Equity Plan” shall mean any stock option, restricted stock, stock incentive,
employee stock purchase, deferred compensation, profit sharing, defined benefit,
defined contribution or other benefit plan of Holdings or any of its
Subsidiaries and the related award agreements under each such plan.

“Equity Plan Securities” shall mean any Equity Interests of Holdings awarded,
granted, sold or issued pursuant to any Equity Plan.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to prior to, the
effectiveness of the applicable provisions of the Pension Act, Section 412(d) of
the Code or Section 303(d) of ERISA or, on and after the effectiveness of the
applicable provisions of the Pension Act, Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) on and after the effectiveness of the
applicable provisions of the Pension Act, a determination that any Plan is, or
is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code), (e) the incurrence by Holdings or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of Holdings

 

10



--------------------------------------------------------------------------------

or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the
receipt by Holdings or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) prior to the
effectiveness of the applicable provisions of the Pension Act, the adoption of
any amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, (h) the receipt by
Holdings or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from Holdings or any of its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or, on and after the effectiveness of
the applicable provisions of the Pension Act, in endangered or critical status,
within the meaning of Section 305 of ERISA, (i) the occurrence of a “prohibited
transaction” with respect to which Holdings or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any such Subsidiary could otherwise be liable
or (j) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of Holdings or any Subsidiary.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of Holdings, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of Holdings and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
over (b) the sum, without duplication, of (i) the amount of any Taxes payable in
cash by Holdings and the Subsidiaries with respect to such fiscal year,
(ii) Consolidated Interest Expense for such fiscal year paid in cash,
(iii) Capital Expenditures made in cash in accordance with Section 6.10 during
such fiscal year, except to the extent financed with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA, (iv) permanent
repayments of Indebtedness (other than mandatory prepayments of Loans under
Section 2.13 and Voluntary Prepayments) made in cash by Holdings and the
Subsidiaries during such fiscal year, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness, (v) additions to noncash working capital for such fiscal
year (i.e., the increase, if any, in Current Assets minus Current Liabilities
from the beginning to the end of such fiscal year), (vi) cash expenditures for
investments, loans or advances made pursuant to Section 6.04(a) (in respect of
investments in, and loans and advances to, Foreign Subsidiaries) or (f), in each
case, except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in Consolidated EBITDA, (vii) cash expenses incurred in respect
of Hedging Agreements, and (viii) cash expenditures and cash deposits made in
connection with the Transactions.

 

11



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, as in
effect on the date hereof.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Lender’s failure to comply with
Sections 2.20(e) and 2.20(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.20(a).

“Existing Debt” shall mean, collectively, all obligations due or outstanding
under or in connection with (a) the Borrower’s first lien senior secured notes
due 2009, (b) the Borrower’s Second Amended and Restated Credit Agreement dated
as of July 26, 2005, as amended through the Closing Date, (c) the Existing Third
Lien Notes, (d) Business Telecom, Inc.’s 10% unsecured vendor notes due 2009 and
(e) Holdings’ existing capital leases (except for capital leases identified on
Schedule 6.01), in each case as in the effect immediately prior to the
Transactions to occur on the Closing Date.

“Existing Debt Refinancing” shall mean the repayment in full of the Existing
Debt (other than the Existing Third Lien Notes to be converted into Common Stock
pursuant to the Transaction) and the irrevocable release of all Guarantees (if
any) thereof and security (if any) therefor.

“Existing Third Lien Notes” shall mean the Borrower’s third lien senior secured
notes due 2009.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

12



--------------------------------------------------------------------------------

“Fee Letter” shall mean the Fee Letter dated June 8, 2007, between Holdings, the
Administrative Agent and Credit Suisse Securities (USA) LLC.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“First Lien Debt” shall mean, at any date of determination, the outstanding
Loans plus L/C Exposure (only to the extent drawn and not reimbursed).

“First Lien Leverage Ratio” shall mean, at any date of determination, the ratio
of First Lien Debt on such date to Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date. In any
period of four consecutive fiscal quarters in which a Permitted Acquisition or
Significant Asset Sale occurs, the First Lien Leverage Ratio shall be determined
on a pro forma basis in accordance with Section 1.03.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fully Diluted Basis” shall mean, as of any date of determination, the sum of
(a) the number of shares of Voting Stock outstanding as of such date of
determination plus (b) the number of shares of Voting Stock issuable upon the
exercise, conversion or exchange of all then-outstanding warrants, options,
convertible capital stock or indebtedness, exchangeable capital stock or
indebtedness, or other rights exercisable for or convertible or exchangeable
into, directly or indirectly, shares of Voting Stock, whether at the time of
issue or upon the passage of time or upon the occurrence of some future event,
and whether or not in the money as of such date of determination.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governance Agreement” shall mean the Amended and Restated Governance Agreement,
dated as of July 26, 2005, among Holdings, WCAS Capital Partners III, L.P.,
Welsh, Carson, Anderson & Stowe VIII, L.P., WCAS Information Partners, L.P.,
Special Value Absolute Bond Fund II, LLC, Special Value Absolute Return Fund,
LLC, and the other parties thereto, from time to time, as amended.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

13



--------------------------------------------------------------------------------

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee is made (or, if less, the maximum amount of
such primary obligation for which such person may be liable pursuant to the
terms of the instrument evidencing such Guarantee) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder), as determined by such
person in good faith.

“Guarantee and Collateral Agreement” shall mean the First Lien Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the
Borrower, Holdings, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, radon gas, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Incremental Revolving Facility Amount” shall mean, at any time, the excess, if
any, of (a) $25,000,000 over (b) the sum of (i) the aggregate increase in the
Revolving Credit Commitments established prior to such time pursuant to
Section 2.25 and (ii) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.24.

 

14



--------------------------------------------------------------------------------

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $25,000,000 over (b) the sum of (i) the aggregate amount of all Incremental
Term Loan Commitments established prior to such time pursuant to Section 2.24
and (ii) the aggregate increase in Revolving Credit Commitments established
prior to such time pursuant to Section 2.25.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned by such person, whether
or not the obligations secured thereby have been assumed, (g) all Guarantees by
such person of Indebtedness of others, (h) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (i) all

 

15



--------------------------------------------------------------------------------

reimbursement obligations of such person as an account party in respect of
letters of credit and (j) all reimbursement obligations of such person in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent that contractual provisions binding on the holder of such
Indebtedness provide that such person is not liable therefor. Notwithstanding
the foregoing, the Indebtedness of Southern shall be deemed not to be
Indebtedness of Holdings or any of its Subsidiaries solely by virtue of the
existence of the Southern Liens.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, substantially
in the form of Exhibit E, among the Borrower, Holdings and Credit Suisse, as
Collateral Agent and as the Second Lien Collateral Agent (as defined therein).

“Interest Coverage Ratio” shall mean, at any date of determination, for any
period of four consecutive fiscal quarters, in each case taken as one accounting
period, the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse, acting
through any of its Affiliates or branches, in its capacity as the issuer of
Letters of Credit hereunder, and (b) any other Lender that may become an Issuing
Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters of Credit
issued by such Lender. The Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates or branches of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate or
branch with respect to Letters of Credit issued by such Affiliate or branch.

 

16



--------------------------------------------------------------------------------

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23.

“Leverage Ratio” shall mean, at any date of determination, the ratio of Total
Debt on such date to Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date. In any period of
four consecutive fiscal quarters in which a Permitted Acquisition or Significant
Asset Sale occurs, the Leverage Ratio shall be determined on a pro forma basis
in accordance with Section 1.03.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

 

17



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Term Loan Assumption Agreement and the promissory
notes, if any, executed and delivered pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a materially adverse effect on (a) the
business, assets, liabilities, operations, condition (financial or otherwise) or
operating results of Holdings and the Subsidiaries, taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or (c) the
rights and remedies of or benefits available to the Lenders under any Loan
Document; provided that no Disclosed Matter shall constitute a Material Adverse
Effect.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings, the Borrower or any Subsidiary in an aggregate
principal amount exceeding $5,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Holdings, the
Borrower or any Subsidiary in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
Holdings, the Borrower or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties and
leasehold and subleasehold interests of the Loan Parties specified on
Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.12.

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to clause (i) of Section 4.02(h) or pursuant to Section 5.12,
each substantially in the form of Exhibit F.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the Borrower shall deliver a certificate of a
Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth the Borrower’s intent to reinvest such proceeds in productive
assets of a kind then used or usable in the business of the Borrower and its
Subsidiaries or to make capital expenditures in connection with the improvement
of the capital assets of Holdings or any of its Subsidiaries within 180 days of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used at the end of such
180-day period, at which time such proceeds shall be deemed to be Net Cash
Proceeds; and (b) with respect to any issuance or incurrence of Indebtedness,
the cash proceeds thereof, net of all taxes and customary fees, commissions,
costs and other expenses incurred in connection therewith.

“Net Equity Proceeds” shall mean, with respect to each issuance or sale of any
Qualified Capital Stock of Holdings or any capital contribution to Holdings, the
cash proceeds (net of underwriting discounts and commissions and other costs
associated therewith; including those of attorneys, accountants and other
professionals) received by Holdings from the sale or issuance of such Qualified
Capital Stock or from such capital contribution.

“Net Transaction Costs” shall mean (i) any income or expense amounts recorded in
connection with or required to be recorded to give effect to the Transactions,
the Rights Offering and the redemption, repayment or conversion of Holdings’ 6%
Series H Convertible Redeemable Preferred Stock or (ii) any cash proceeds or
expenditures related to the Transactions, the Rights Offering and the
redemption, repayment or conversion of Holdings’ 6% Series H Convertible
Redeemable Preferred Stock, whether such amounts pursuant to (i) or
(ii) occurred prior to, on, or after the Closing Date.

 

19



--------------------------------------------------------------------------------

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) obligations issued by any state of the United States of America or any
municipality or other political subdivision of any such state or any public
instrumentality thereof having, at the time of acquisition, the highest rating
obtainable from any of S&P, Moody’s or Fitch Ratings, Inc.;

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least “A-1” (or the then equivalent grade) from S&P or at least “P-1” (or the
then equivalent grade) from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

20



--------------------------------------------------------------------------------

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (d) above;

(f) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(e) above;

(g) investments in so-called “auction rate” securities rated AAA or higher by
S&P or Aaa or higher by Moody’s and which have a reset date not more than 90
days from the date of acquisition thereof; and

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Investors” shall mean Tennenbaum Capital Partners, LLC, Welsh,
Carson, Anderson & Stowe, Credit Suisse Securities (Europe) Limited, and any of
their respective Affiliates.

“Permitted Reorganizations” shall mean a corporate reorganization transaction or
series of transactions approved by the Administrative Agent in its reasonable
discretion pursuant to which certain business operations of BTI Telecom Corp.
and its subsidiaries are combined with certain business operations of the
Borrower, DeltaCom, Inc. and DeltaCom Information Systems, Inc. (whether
accomplished by merger, share exchange, stock transfer, asset transfer or
otherwise) for purposes of avoiding overlapping of certain interconnection
agreements, certain duplicative fees and expenses, and otherwise streamlining
the business and operations of Holdings and its Subsidiaries; provided, that, in
addition to other reasonable conditions the Administrative Agent may require,
(a) in the case of any merger or consolidation involving the Borrower, the
Borrower shall be the surviving person, (b) the person formed by or surviving
such merger or consolidation (if not Holdings) shall be a direct or indirect
wholly owned Subsidiary of Holdings and if a Subsidiary Guarantor is a party
thereto, the person formed by or surviving such merger or consolidation (if not
Holdings or the Borrower) shall be a direct or indirect wholly owned Subsidiary
Guarantor, (c) immediately after giving effect to such reorganization, on a pro
forma basis, Holdings and its Subsidiaries, taken as a whole, shall have a net
worth equal to or greater than the consolidated net worth of Holdings and its
Subsidiaries, taken as a whole, immediately prior to such reorganization, and
(d) such reorganization does not result in the Borrower or any of the
Subsidiaries no longer being wholly owned, directly or indirectly, by Holdings.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the

 

21



--------------------------------------------------------------------------------

Code or Section 302 of ERISA, and in respect of which Holdings or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall have the meaning assigned to such term in Section 2.11.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure

 

22



--------------------------------------------------------------------------------

and unused Revolving Credit Commitments and Term Loan Commitments at such time;
provided that the Revolving Loans, L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders at any time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Holdings, the Borrower or any Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings, the Borrower or any Subsidiary.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein)
as set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.25 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean July 31, 2012.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (b) of Section 2.01.

 

23



--------------------------------------------------------------------------------

“Rights Offering” shall mean the distribution of rights to purchase Common Stock
to existing stockholders of Common Stock and other transactions described in
that certain Equity Purchase and Rights Offering Agreement, dated as of July 31,
2007, by and among the purchasers party thereto and Holdings, and in amendments
modifications or supplements thereto which are not materially adverse to the
interests of the Lenders.

“Second Lien Credit Agreement” shall mean the Second Lien Credit Agreement dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time), among the Borrower, Holdings, the lenders from time to time party
thereto, and Credit Suisse, as administrative agent and as collateral agent.

“Second Lien Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the Second Lien Credit Agreement.

“Second Priority Liens” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Intercreditor Agreement and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.09.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Holdings or any Subsidiary to any person other than the Borrower
or a Subsidiary Guarantor of all or substantially all of the assets of, or a
majority of the Equity Interests in, a person, or a division or line of business
or other business unit of a person.

“Southern” shall mean Southern Telecom Inc. and its affiliates described on
Schedule 1.01(d).

“Southern Assets” shall mean the fiber and related rights and assets owned or to
be owned by Southern or in which Southern has a security interest described on
Schedule 1.01(d), in each case, pursuant to the Southern Company Agreement.

“Southern Company Agreement” shall mean the Revised and Restated Fiber Optic
Facilities and Services Agreement, dated as of June 9, 1995 (as amended,
supplemented, renewed, replaced, or otherwise modified from time to time), among
Southern Development and Investment Group, Inc., on behalf of itself and as
agent for Alabama Power Company, Georgia Power Company, Gulf Power Company,
Mississippi Power Company, Savannah Electric and Power Company, Southern
Electric Generating Company and Southern Company Services, Inc., and MPX
Systems, Inc., which was assigned in part by MPX Systems, Inc. to Gulf States
FiberNet pursuant to an assignment dated as of July 25, 1995.

 

24



--------------------------------------------------------------------------------

“Southern Lien” shall mean the Lien or Liens on the Southern Assets described on
Schedule 1.01(d).

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean any subsidiary of the Borrower or Holdings.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Credit Suisse, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.

 

25



--------------------------------------------------------------------------------

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan or any Equity Plan
providing for payments only to current or former directors, officers or
employees of Holdings, the Borrower or the Subsidiaries (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The aggregate
amount of the Term Loan Commitments as of the Closing Date is $230,000,000.
Unless the context shall otherwise require, the term “Term Loan Commitments”
shall include the Incremental Term Commitments.

“Term Loan Maturity Date” shall mean July 31, 2013.

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

 

26



--------------------------------------------------------------------------------

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clause (a) of Section 2.01. Unless the context shall otherwise
require, the term “Term Loans” shall include any Incremental Term Loans.

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time (excluding (a) Indebtedness of the type described
in clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder, and (b) intercompany Indebtedness).

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $10,000,000.

“Transactions” shall mean, collectively, (a) the Equity Contributions, (b) the
Existing Debt Refinancing, (c) the issuance of Common Stock to the holders of
Holdings’ outstanding warrants originally issued on October 6, 2003 (the “Series
B Warrants”) and warrants originally issued on March 29, 2005 (the “Series C
Warrants”) in exchange for such Series B Warrants and Series C Warrants, (d) the
issuance by Holdings of Common Stock or its 8% Series C Convertible Redeemable
Preferred Stock to the holders of Holdings’ outstanding Series D Warrants (the
“D Warrant Exercise”) pursuant to the exercise thereof, (e) the conversion into,
or exchange for, shares of Common Stock of all the outstanding shares of
Holdings’ 8% Series A Convertible Redeemable Preferred Stock, 8% Series B
Convertible Redeemable Preferred Stock and, to the extent outstanding, 8%
Series C Convertible Redeemable Preferred Stock (including the shares issued
upon the D Warrant Exercise), (f) the conversion of approximately $48,500,000 in
aggregate principal amount of Existing Third Lien Notes into shares of Common
Stock (and all outstanding obligations in respect thereof, including all
principal, premium and accrued and unpaid interest, fees and other amounts with
respect thereto, being extinguished and all guarantees and security with respect
thereto being released), (g) the execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Borrowings hereunder, (h) the execution, delivery and performance by the Loan
Parties (as defined in the Second Lien Credit Agreement) of the Second Lien Loan
Documents to which they are a party and the making of the Borrowings (as defined
in the Second Lien Credit Agreement) thereunder, and (i) the payment of related
fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

27



--------------------------------------------------------------------------------

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any year to the extent that such prepayment reduces
the scheduled installments of principal due in respect of Term Loans in any
subsequent year.

“Voting Stock” shall mean, with respect to any person, Equity Interests of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such person.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.

SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs (and for purposes of determining whether an
acquisition is a Permitted Acquisition under Section 6.04(h) or would result in
a Default or an Event of Default),

 

28



--------------------------------------------------------------------------------

the Leverage Ratio and First Lien Leverage Ratio shall be calculated with
respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition or Significant Asset Sale (including all pro forma
adjustments permitted or required by Article 11 of Regulation S-X under the
Securities Act of 1933, as amended; provided that all such adjustments shall be
set forth in a reasonably detailed certificate of a Financial Officer of the
Borrower), using, for purposes of making such calculations, the historical
financial statements of the Borrower and the Subsidiaries which shall be
reformulated as if such Permitted Acquisition or Significant Asset Sale, and any
other Permitted Acquisitions and Significant Asset Sales that have been
consummated during the period, had been consummated on the first day of such
period.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (i) to make a Term Loan to the Borrower on the
Closing Date in a principal amount not to exceed its Term Loan Commitment, and
(ii) to make Revolving Loans to the Borrower, at any time and from time to time
after the date hereof, and until the earlier of the Revolving Credit Maturity
Date and the termination of the Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Credit Commitment. Within the limits set forth
in clause (ii) of the preceding sentence and subject to the terms, conditions
and limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans. Amounts paid or prepaid in respect of Term Loans may
not be reborrowed.

(b) Each Lender having an Incremental Term Loan Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Term Loan Assumption Agreement, to make Incremental Term Loans to
the Borrower, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment. Amounts paid or prepaid in respect of Incremental Term
Loans may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to

 

29



--------------------------------------------------------------------------------

lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $100,000 and not less than
$500,000 (except, with respect to any Incremental Term Borrowing, to the extent
otherwise provided in the related Incremental Term Loan Assumption Agreement) or
(ii) equal to the remaining available balance of the applicable Commitments.

(b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such

 

30



--------------------------------------------------------------------------------

corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and the Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing, and (ii) if such conditions precedent to borrowing have not been
satisfied, then any such amount paid by any Revolving Credit Lender shall not
constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to the Issuing Bank amounts so received by it from the Revolving Credit Lenders.
The Administrative Agent will promptly pay to the Issuing Bank any amounts
received by it from the Borrower pursuant to Section 2.23(e) prior to the time
that any Revolving Credit Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the Borrower severally agree to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with this paragraph to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall notify the Administrative
Agent of

 

31



--------------------------------------------------------------------------------

such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, one Business Day before a proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable, and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request and shall specify the following information: (i) whether the
Borrowing then being requested is to be a Term Borrowing, an Incremental Term
Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing (provided that, until the
Administrative Agent shall have notified the Borrower that the primary
syndication of the Commitments has been completed (which notice shall be given
as promptly as practicable and, in any event, within 30 days after the Closing
Date), the Borrower shall not be permitted to request a Eurodollar Borrowing
with an Interest Period other than one month); (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date. The
Borrower hereby promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

32



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Revolving Credit
Lender (other than a Defaulting Lender for so long as, and with respect to the
period during which, such Revolving Credit Lender is a Defaulting Lender),
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year and on each date on which any Revolving
Credit Commitment of such Lender shall expire or be terminated as provided
herein, a commitment fee (a “Commitment Fee”) equal to the Applicable Percentage
per annum on the daily unused amount of the Revolving Credit Commitment of such
Lender during the preceding quarter (or other period commencing with the date
hereof or ending with the Revolving Credit Maturity Date or the date on which
the Revolving Credit Commitments of such Lender shall expire or be terminated).
All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For purposes of calculating Commitment Fees only,
no portion of the Revolving Credit Commitments shall be deemed utilized as a
result of outstanding Swingline Loans.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of

 

33



--------------------------------------------------------------------------------

Eurodollar Loans pursuant to Section 2.06, and (ii) to the Issuing Bank with
respect to each Letter of Credit (x) a fronting fee no greater than 0.25% per
annum of the face amount of each Letter of Credit and (y) the standard issuance
and drawing fees specified from time to time by the Issuing Bank (all fees in
this clause (ii), collectively, the “Issuing Bank Fees”). All L/C Participation
Fees and the Issuing Bank Fees referred to in clause (ii)(x) above shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances
unless an error was made in calculating any such Fees (as determined by, or
demonstrated to the reasonable satisfaction of, the Administrative Agent).

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
all amounts outstanding under this Agreement and the other Loan Documents shall
bear interest (after as well as before judgment), payable on demand, (a) in the
case of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Term Loan plus 2.00% per annum.

 

34



--------------------------------------------------------------------------------

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Term Loan
Commitments (other than any Incremental Term Loan Commitments, which shall
terminate as provided in the related Incremental Term Loan Assumption Agreement)
shall automatically terminate upon the making of the Term Loans on the Closing
Date. The Revolving Credit Commitments and the Swingline Commitment shall
automatically terminate on the Revolving Credit Maturity Date. The L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date 30 days prior
to the Revolving Credit Maturity Date. Notwithstanding the foregoing, all the
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
August 31, 2007, if the initial Credit Event shall not have occurred by such
time.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments, the Revolving Credit Commitments or the Swingline Commitment;
provided, however, that (i) each partial reduction of the Term Loan Commitments
or the Revolving Credit Commitments shall be in an integral multiple of
$500,000, (ii) each partial reduction of the Swingline Commitment shall be in an
integral multiple of $100,000 and (iii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time.

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent

 

35



--------------------------------------------------------------------------------

(a) not later than 12:00 (noon), New York City time, one Business Day prior to
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 12:00 (noon), New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

(i) until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;

(ii) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(iii) if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iv) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(v) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(vi) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vii) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(viii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Term Loan Repayment Date occurring on or after the first
day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings

 

36



--------------------------------------------------------------------------------

comprised of Term Loans or Other Term Loans, as applicable, with Interest
Periods ending on or prior to such Term Loan Repayment Date and (B) the ABR Term
Borrowings comprised of Term Loans or Other Term Loans, as applicable, would not
be at least equal to the principal amount of Term Borrowings to be paid on such
Term Loan Repayment Date; and

(ix) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans other than Other Term Loans (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12, 2.13(e) and 2.24(d)) equal to the amount set forth
below for such date, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment:

 

Repayment Date

  

Amount

March 31, 2008

   $       575,000.00

June 30, 2008

   $       575,000.00

September 30, 2008

   $       575,000.00

December 31, 2008

   $       575,000.00

March 31, 2009

   $       575,000.00

June 30, 2009

   $       575,000.00

September 30, 2009

   $       575,000.00

December 31, 2009

   $       575,000.00

 

37



--------------------------------------------------------------------------------

March 31, 2010

   $       575,000.00

June 30, 2010

   $       575,000.00

September 30, 2010

   $       575,000.00

December 31, 2010

   $       575,000.00

March 31, 2011

   $       575,000.00

June 30, 2011

   $       575,000.00

September 30, 2011

   $       575,000.00

December 31, 2011

   $       575,000.00

March 31, 2012

   $       575,000.00

June 30, 2012

   $       575,000.00

September 30, 2012

   $       575,000.00

December 31, 2012

   $       575,000.00

March 31, 2013

   $       575,000.00

June 30, 2013

   $       575,000.00

Term Loan Maturity Date

   $217,350,000.00

(ii) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12 and 2.13(f)) equal to the amount set forth for such
date in the applicable Incremental Term Loan Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

(b) In the event and on each occasion that the Term Loan Commitments shall be
reduced or shall expire or terminate other than as a result of the making of a
Term Loan, the installments payable on each Repayment Date shall be reduced pro
rata by an aggregate amount equal to the amount of such reduction, expiration or
termination.

(c) To the extent not previously paid, all Term Loans and Other Term Loans shall
be due and payable on the Term Loan Maturity Date and the Incremental Term Loan
Maturity Date, respectively, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) on the Business Day of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 (noon), New York City time; provided, however,
that each partial prepayment of (i) a Term Borrowing shall be in an amount that
is an integral multiple of $500,000 and not less than $1,000,000 or (ii) a
Revolving Credit Borrowing shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000.

 

38



--------------------------------------------------------------------------------

(b) Optional prepayments of Term Loans shall be applied pro rata against the
remaining scheduled installments of principal due in respect of the Term Loans
under Section 2.11.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable unless conditioned upon a refinancing and shall commit the Borrower
to prepay such Borrowing by the amount stated therein on the date stated
therein. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 (other than prepayments of ABR Revolving Loans that are not
made in connection with the termination or permanent reduction of the Revolving
Credit Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace or cause to be canceled (or make
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
with respect to) all outstanding Letters of Credit. If, after giving effect to
any partial reduction of the Revolving Credit Commitments or at any other time,
the Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment, then the Borrower shall, on the date of such reduction or at such
other time, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and, after the Revolving Credit Borrowings and Swingline
Loans shall have been repaid or prepaid in full, replace or cause to be canceled
(or make other arrangements satisfactory to the Administrative Agent and the
Issuing Bank with respect to) Letters of Credit in an amount sufficient to
eliminate such excess.

(b) Not later than the fifth Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale, the Borrower shall apply 100% of the Net
Cash Proceeds received with respect thereto to prepay outstanding Term Loans in
accordance with Section 2.13(g).

(c) Commencing with the fiscal year ending on December 31, 2008, no later than
the earlier of (i) 100 days after the end of each fiscal year of the Borrower
and (ii) 10 days following the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.04(a), the Borrower
shall prepay outstanding Term Loans in accordance with Section 2.13(g) in an
aggregate principal amount equal to (x) 50% of Excess Cash Flow for the fiscal
year then ended minus (y) Voluntary Prepayments and voluntary prepayments of
loans under the Second Lien Credit Agreement pursuant to Section 2.12 thereof
made during such fiscal year (provided that such percentage shall be reduced to
25% if the Leverage Ratio at the end of such fiscal year was less than 2.75 to
1.0).

 

39



--------------------------------------------------------------------------------

(d) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
any cash proceeds from the issuance of Indebtedness for money borrowed permitted
pursuant to Section 6.01), the Borrower shall, not later than the fifth Business
Day following the receipt of such Net Cash Proceeds by such Loan Party or such
subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(g).

(e) So long as any Term Loans are outstanding, mandatory prepayments of
outstanding Loans under this Agreement shall be allocated ratably among the Term
Lenders that accept the same and applied pro rata against the remaining
scheduled installments of principal due in respect of the Term Loans of such
Lenders under Section 2.11. Any Term Lender may elect, by notice to the
Administrative Agent at or prior to the time and in the manner specified by the
Administrative Agent, prior to any prepayment of Term Loans required to be made
by the Borrower pursuant to this Section, to decline all (but not a portion) of
its pro rata share of such prepayment (such declined amounts, the “Declined
Proceeds”). Any Declined Proceeds shall be offered to the Term Lenders not so
declining such prepayment (with such Term Lenders having the right to decline
any prepayment with Declined Proceeds at the time and in the manner specified by
the Administrative Agent). Any remaining Declined Proceeds (and, after the
repayment in full of all outstanding Term Loans, any other amounts referred to
in paragraph (b), (c) or (d) above that is required to be used to prepay Term
Loans hereunder) shall be used first, to prepay Revolving Loans and Swingline
Loans (without any mandatory reduction in the Revolving Credit Commitments),
second, as may be required pursuant to the mandatory prepayment provisions of
the Second Lien Credit Agreement and third, as determined by the Borrower.

(f) If no Term Lenders exercise the right to waive a given mandatory prepayment
of the Term Loans pursuant to Section 2.13(e), then, with respect to such
mandatory prepayment, the amount of such mandatory prepayment shall be applied
first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.16; provided, however, that, if at the time of any prepayment pursuant
to this Section 2.13 there shall be Term Borrowings of different Types or
Eurodollar Term Borrowings with different Interest Periods, and if some but not
all Term Lenders shall have accepted such mandatory prepayment, then the
aggregate amount of such mandatory prepayment shall be allocated ratably to each
outstanding Term Borrowing of the accepting Term Lenders.

(g) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice

 

40



--------------------------------------------------------------------------------

of such prepayment. Each notice of prepayment shall specify the prepayment date,
the Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or the Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate) or shall impose on such Lender or the Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or the Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or the Issuing Bank to be material, then the Borrower will pay to such Lender or
the Issuing Bank, as the case may be, upon demand such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

 

41



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

42



--------------------------------------------------------------------------------

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Except as provided below in this Section 2.17
with respect to Swingline Loans and as required under Section 2.13(e) or 2.15,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Term Loan Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). For purposes of determining the
available Revolving Credit Commitments of the Lenders at any time, each
outstanding Swingline Loan shall be deemed to have utilized the Revolving Credit
Commitments of the Lenders (including those Lenders which shall not have made
Swingline Loans) pro rata in accordance with such respective Revolving Credit
Commitments. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the

 

43



--------------------------------------------------------------------------------

United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower and
Holdings expressly consent to the foregoing arrangements and agree that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
12:00 (noon), New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for

 

44



--------------------------------------------------------------------------------

the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower does not in fact make such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, and to pay interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such Loan
Party shall make such deductions and (iii) the Borrower or such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor specifying in
reasonable detail the nature and amount of Indemnified Taxes or Other Taxes, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
or any other Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on behalf of itself, a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

45



--------------------------------------------------------------------------------

(e) Each Foreign Lender hereby agrees that it shall, no later than the July 31,
2007 or, in the case of a Lender that becomes a party hereto pursuant to an
Assignment and Acceptance after July 31, 2007, within 10 days after such Foreign
Lender becomes a party hereto, or, in the case where a Foreign Lender changes
its applicable lending office by designating a different lending office (a “New
Lending Office”), within 10 days after such Lender designates the New Lending
Office, and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
able to do so, deliver to the Borrower and the Administrative Agent either
(i) two accurate, complete and signed copies of either (x) U.S. Internal Revenue
Service Form W-8ECI or successor form, or (y) U.S. Internal Revenue Service
Form W-8BEN or successor form, in each case, indicating that such Foreign Lender
is on the date of delivery thereof entitled to receive payments of interest
hereunder free from, or subject to a reduced rate of, withholding of United
States Federal income tax or (ii) in the case of such a Lender that is entitled
to claim exemption from withholding of United States Federal income tax under
Section 871(h) or Section 881(c) of the Code, (x) a certificate to the effect
that such Lender is (A) not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) not a “10 percent shareholder” within the meaning of
Section 881(c)(3)(B) of the Code and (C) not a controlled foreign corporation
described in Section 881(c)(3)(C) of the Code and (y) two accurate, complete and
signed copies of U.S. Internal Revenue Service Form W-8BEN or successor form. In
addition, each Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender and shall deliver such forms within 20 days after receipt of a written
request therefor from the Borrower or the Administrative Agent.

(f) Each Lender and Administrative Agent that is a U.S. person as that term is
defined in Section 7701(a)(30) of the Code, other than a Lender or
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation Section 1.6049-4(c)(1)(ii), hereby
agrees that it shall, no later than the July 31, 2007]or, in the case of a
Lender that becomes a party hereto pursuant to an Assignment and Acceptance
after July 31, 2007, within 10 days after such Lender becomes a party hereto,
deliver to the Administrative Agent two accurate, complete and signed copies of
U.S. Internal Revenue Service Form W-9 or successor form, certifying that such
Lender or Administrative Agent, as the case may be, is on the date of delivery
thereof entitled to an exemption from United States backup withholding tax.
Unless the Administrative Agent has received such forms or other documents
required by this Section 2.20(f), the Borrower or the Administrative Agent, as
applicable, shall withhold amounts as required by applicable requirements of law
from such payments at the applicable statutory rate.

(g) If a Lender determines that it has received a refund in respect of any
Indemnified Taxes or Other Taxes with respect to which the Borrower has paid
additional amounts pursuant to Section 2.20(a) or made an indemnity payment,
pursuant to this Section 2.20(c), it shall within 30 days from the date of such
receipt pay over such refund

 

46



--------------------------------------------------------------------------------

to the Borrower, net of all out-of-pocket expenses of such Lender; provided,
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other person.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, (iv) any Lender becomes a Defaulting Lender or (v) any Lender
refuses to consent to any amendment, waiver or other modification of any Loan
Document requested by the Borrower that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such amendment, waiver
or other modification is consented to by the Required Lenders, the Borrower may,
at its sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender or
the Issuing Bank, as the case may be, and the Administrative Agent, require such
Lender or the Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its interests, rights and obligations under this Agreement (or, in the case
of clause (v) above, all of its interests, rights and obligation with respect to
the Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations and, with respect to clause (v) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Document (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank and the Swingline Lender), which consents
shall not unreasonably be withheld or delayed, and (z) the Borrower or such
Eligible Assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder with respect thereto (including any amounts under Sections 2.14 and
2.16); provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable

 

47



--------------------------------------------------------------------------------

or reduction in return on capital, or cease to have the consequences specified
in Section 2.15, or cease to result in amounts being payable under Section 2.20,
as the case may be (including as a result of any action taken by such Lender or
the Issuing Bank pursuant to paragraph (b) below), or if such Lender or the
Issuing Bank shall waive its right to claim further compensation under
Section 2.14 in respect of such circumstances or event or shall withdraw its
notice under Section 2.15 or shall waive its right to further payments under
Section 2.20 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender or the Issuing Bank shall not thereafter be required to make
any such transfer and assignment hereunder. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrower at any time and
from time to time on and after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments, in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate principal amount of all Swingline Loans
exceeding $2,500,000 in the aggregate or (ii) the Aggregate Revolving Credit
Exposure, after giving effect to any Swingline Loan, exceeding the Total
Revolving Credit Commitment. Each Swingline Loan shall be in a principal amount
that is an integral multiple of $100,000. The Swingline Commitment may be
terminated or reduced from time to time as provided herein. Within the foregoing
limits, the Borrower may borrow, pay or prepay and reborrow Swingline Loans
hereunder, subject to the terms, conditions and limitations set forth herein.

 

48



--------------------------------------------------------------------------------

(b) Swingline Loans. The Borrower shall notify the Swingline Lender by fax, or
by telephone (promptly confirmed by fax), not later than 12:00 (noon), New York
City time, on the day of a proposed Swingline Loan. Such notice shall be
delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan and the wire transfer instructions for the
account of the Borrower to which the proceeds of the Swingline Loan should be
disbursed. The Swingline Lender shall make each Swingline Loan by wire transfer
to the account specified in such request.

(c) Prepayment. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving written or
fax notice (or telephone notice promptly confirmed by written, or fax notice) to
the Swingline Lender before 12:00 (noon), New York City time, on the date of
prepayment at the Swingline Lender’s address for notices specified in
Section 9.01.

(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).

(e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Lenders) and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the

 

49



--------------------------------------------------------------------------------

Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower (or other person liable for obligations of the
Borrower) of any default in the payment thereof.

SECTION 2.23. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Subsidiaries (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time while the L/C Commitment remains in effect. This Section shall
not be construed to impose an obligation upon the Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the L/C Exposure shall not exceed $5,000,000 and (ii) the
Aggregate Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the Revolving
Credit Maturity Date) unless the Issuing Bank notifies the beneficiary thereof
at least 30 days (or such longer period as may be specified in such Letter of
Credit) prior to the then-applicable expiration date that such Letter of Credit
will not be renewed.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage

 

50



--------------------------------------------------------------------------------

of the aggregate amount available to be drawn under such Letter of Credit,
effective upon the issuance of such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Percentage of each L/C Disbursement
made by the Issuing Bank and not reimbursed by the Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document)
forthwith on the date due as provided in Section 2.02(f). Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 3:00 p.m.,
New York City time, if the Borrower shall have received notice from the Issuing
Bank on or prior to 10:00 a.m., New York City time, on any Business Day, that
payment of such draft will be made on such Business Day, or, if the Borrower
shall have received such notice later than 10:00 a.m., New York City time, on
any Business Day, not later than 3:00 p.m., New York City time, on the
immediately following Business Day.

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

51



--------------------------------------------------------------------------------

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. It
is further understood and agreed that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or wilful misconduct of the Issuing Bank.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the

 

52



--------------------------------------------------------------------------------

account of the Issuing Bank, for each day from and including the date of such
L/C Disbursement, to but excluding the earlier of the date of payment by the
Borrower or the date on which interest shall commence to accrue thereon as
provided in Section 2.02(f), at the rate per annum that would apply to such
amount if such amount were an ABR Revolving Loan.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of

 

53



--------------------------------------------------------------------------------

Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit), be applied to satisfy the Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.

SECTION 2.24. Incremental Term Loans. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount from the
Lenders. Each Lender, in its sole discretion, shall determine whether it will
commit to provide any Incremental Term Loan Commitments requested by the
Borrower on the terms then proposed. The failure of a Lender to respond within
10 days of any request for Incremental Term Loan Commitments shall be deemed a
rejection of such request. No Lender shall have any obligation to make any
Incremental Term Loans under the terms of this Section 2.24. If a Lender commits
to provide any portion of any Incremental Term Loans as so proposed by the
Borrower, such Lender’s allocated commitment for such Incremental Term Loans
shall be no less than the lesser of: (x) the amount of such Incremental Term
Loan Commitments that such Lender shall have committed to provide and (y) its
pro rata share (determined as the quotient of (A) the sum of such Lender’s Term
Loans, Revolving Credit Exposure and unused Revolving Credit Commitments divided
by (B) the sum of the aggregate amount of all Term Loans, Revolving Credit
Exposure and all unused Revolving Credit Commitments, in each case of all
Lenders agreeing to provide such Incremental Term Loan Commitments) of the
amount of the Incremental Term Loan Commitments requested. If one or more of the
Lenders will not be providing the Incremental Term Loan Commitments requested,
then, Incremental Term Lenders that are not current Lenders may commit to
provide an amount equal to the aggregate amount of the requested Incremental
Term Loan Commitments that will not be provided by the existing Lenders;
provided that each Incremental Term Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld or delayed). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $5,000,000
or such lesser amount equal to the remaining Incremental Term Loan Amount),
(ii) the date on which such Incremental Term Loan Commitments are requested to
become effective (which shall not be less than 10 Business Days nor more than
60 days after the date of such notice), and (iii) whether such Incremental Term
Loan Commitments are commitments to make additional Term Loans or commitments to
make term loans with terms different from the Term Loans (“Other Term Loans”).

 

54



--------------------------------------------------------------------------------

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that the terms of any
Other Term Loans must be reasonably satisfactory to the Administrative Agent;
provided further, without the prior written consent of the Required Lenders,
(i) the final maturity date of any Other Term Loans shall be no earlier than the
Term Loan Maturity Date, (ii) the average life to maturity of the Other Term
Loans shall be no shorter than the average life to maturity of the Term Loans
and (iii) if the initial yield on such Other Term Loans (as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the Adjusted
LIBO Rate on such Other Term Loans and (y) if such Other Term Loans are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from Holdings, the Borrower or any Subsidiary for doing
so (the amount of such discount or fee, expressed as a percentage of the Other
Term Loans, being referred to herein as “OID”), the amount of such OID divided
by the lesser of (A) the average life to maturity of such Other Term Loans and
(B) four) exceeds by more than 50 basis points (the amount of such excess above
50 basis points being referred to herein as the “Yield Differential”) the
Applicable Percentage then in effect for Eurodollar Term Loans, then the
Applicable Percentage then in effect for Term Loans shall automatically be
increased by the Yield Differential, effective upon the making of the Other Term
Loans. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Term Loan Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, which certificate shall include reasonably detailed
calculations demonstrating compliance by the Borrower with the covenants set
forth in Sections 6.11, 6.12 and 6.13 on a pro forma basis after giving effect
to the incurrence of such Incremental Term Loans and (ii) the Administrative
Agent shall have received (with sufficient copies for each of the Incremental
Term Lenders) legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary

 

55



--------------------------------------------------------------------------------

to ensure that all Incremental Term Loans (other than Other Term Loans), when
originally made, are included in each Borrowing of outstanding Term Loans on a
pro rata basis. This may be accomplished by requiring each outstanding
Eurodollar Term Borrowing to be converted into an ABR Term Borrowing on the date
of each Incremental Term Loan, or by allocating a portion of each Incremental
Term Loan to each outstanding Eurodollar Term Borrowing on a pro rata basis. Any
conversion of Eurodollar Term Loans to ABR Term Loans required by the preceding
sentence shall be subject to Section 2.16. If any Incremental Term Loan is to be
allocated to an existing Interest Period for a Eurodollar Term Borrowing, then
the interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental Term
Loan Assumption Agreement. In addition, to the extent any Incremental Term Loans
are not Other Term Loans, the scheduled amortization payments under
Section 2.11(a)(i) required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans.

SECTION 2.25. Increase in Revolving Credit Commitments. (a) The Borrower may, by
written notice to the Administrative Agent from time to time, request that the
Total Revolving Credit Commitment be increased by an aggregate amount not to
exceed the Incremental Revolving Facility Amount at such time. Upon the receipt
of such request by the Administrative Agent, the Administrative Agent shall
deliver a copy thereof to each Revolving Credit Lender. Such notice shall set
forth the amount of the requested increase (which shall be in minimum increments
of $1,000,000 or equal to the remaining Incremental Revolving Facility Amount)
and the date on which such increase is requested to become effective (which
shall be not less than 10 Business Days nor more than 60 days after the date of
such notice and which, in any event, must be prior to the Revolving Credit
Maturity Date), and shall offer each Revolving Credit Lender the opportunity to
increase its Revolving Credit Commitment by its Pro Rata Percentage of the
proposed increased amount. Each Revolving Credit Lender shall, by notice to the
Borrower and the Administrative Agent given not more than 10 Business Days after
the date of the Administrative Agent’s notice, either agree to increase its
Revolving Credit Commitment by all or a portion of the offered amount (each
Revolving Credit Lender so agreeing being an “Increasing Revolving Lender”) or
decline to increase its Revolving Credit Commitment (and any Revolving Credit
Lender that does not deliver such a notice within such period of 10 Business
Days shall be deemed to have declined to increase its Revolving Credit
Commitment) (each Revolving Credit Lender so declining or being deemed to have
declined being a “Non-Increasing Revolving Lender”). In the event that, on the
10th Business Day after the Administrative Agent shall have delivered a notice
pursuant to the second sentence of this paragraph, the Increasing Revolving
Lenders shall have agreed pursuant to the preceding sentence to increase their
Revolving Credit Commitments by an aggregate amount less than the increase
requested by the Borrower, the Borrower may arrange for one or more banks or
other entities (any such bank or other entity being called an “Augmenting
Revolving Lender” and, together with the Increasing Revolving Lenders, the
“Incremental Revolving Lenders”), which may include any Lender, to extend
Revolving Credit Commitments or increase their existing Revolving Credit
Commitments in an aggregate amount equal to the unsubscribed amount; provided,
however, that each Augmenting Revolving Lender shall be subject to

 

56



--------------------------------------------------------------------------------

the prior written approval of the Administrative Agent, the Swingline Lender and
the Issuing Bank (which approvals shall not be unreasonably withheld or
delayed), and the Borrower and each Augmenting Revolving Lender shall execute
all such documentation as the Administrative Agent shall reasonably specify to
evidence its Revolving Credit Commitment and/or its status as a Revolving Credit
Lender hereunder. Any such increase may be made in an amount that is less than
the increase requested by the Borrower if such Borrower is unable to arrange
for, or chooses not to arrange for, Augmenting Revolving Lenders.

(b) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that after giving effect to any increase pursuant to this
Section 2.25, the outstanding Revolving Loans (if any) are held by the Revolving
Credit Lenders in accordance with their new Pro Rata Percentages. This may be
accomplished at the discretion of the Administrative Agent, following
consultation with the Borrower, (i) by requiring the outstanding Revolving Loans
to be prepaid with the proceeds of a new Revolving Credit Borrowing, (ii) by
causing Non-Increasing Revolving Lenders to assign portions of their outstanding
Revolving Loans to Increasing Revolving Lenders and/or Augmenting Revolving
Lenders, or (iii) by any combination of the foregoing. Any prepayment or
assignment described in this paragraph (b) shall be subject to Section 2.16, but
shall otherwise be without premium or penalty.

(c) Notwithstanding the foregoing, no increase in the Revolving Credit
Commitments shall become effective under this Section 2.25 unless (i) on the
date of such effectiveness, the conditions set forth in paragraphs (b) and
(c) of Section 4.01 shall be satisfied (treating the effectiveness of the
increase in the Revolving Credit Commitments as a “Credit Event” for such
purposes) and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Borrower, and
(ii) the Administrative Agent shall have received (with sufficient copies for
each of the Incremental Revolving Lenders) legal opinions, board resolutions and
other closing certificates reasonably requested by the Administrative Agent and
consistent with those delivered on the Closing Date under Section 4.02.

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Bank and each of the Lenders that:

SECTION 3.01. Organization; Powers. Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and

 

57



--------------------------------------------------------------------------------

authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any Subsidiary or (B) any order of any
Governmental Authority except to the extent such violation could not reasonably
be expected to have a Material Adverse Effect, (ii) be in conflict with, result
in a breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any indenture,
agreement or other instrument to which Holdings, the Borrower or any Subsidiary
is a party, except to the extent such conflict, breach, default or other
violation could not reasonably be expected to have a Material Adverse Effect or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings, the Borrower
or any Subsidiary (other than the Second Priority Liens or any Lien created
hereunder or under the Security Documents).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Collateral Agent for filing and/or recordation, as of the Closing Date
(including the filing of Uniform Commercial Code financing statements, filings
with the United States Patent and Trademark Office and the United States
Copyright Office, and recordation of the Mortgages, (b) such as have been made
or obtained and are in full force and effect and (c) authorizations, approvals,
actions, notices and filings identified on Schedule 3.04 or which would not have
a Material Adverse Effect if not made or obtained.

SECTION 3.05. Financial Statements. (a) Holdings has heretofore furnished to the
Administrative Agent its consolidated balance sheets and related statements of
income, stockholder’s equity and cash flows (i) as of and for the fiscal year
ended December 31, 2006, audited by and accompanied by the opinion of BDO
Seidman, LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2007, certified by
its chief financial officer. Such financial statements present fairly the
financial condition and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such

 

58



--------------------------------------------------------------------------------

periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.

(b) Holdings has heretofore delivered to the Administrative Agent its unaudited
pro forma consolidated balance sheet and related pro forma statements of income,
stockholder’s equity and cash flows as of March 31, 2007, prepared giving effect
to the Transactions as if they had occurred, with respect to such balance sheet,
on such date and, with respect to such other financial statements, on the first
day of the 12-month period ending on such date. Such pro forma financial
statements have been prepared in good faith by the Borrower, based on the
assumptions stated therein (which assumptions are believed by the Borrower on
the date hereof and on the Closing Date to be reasonable), are based on the best
information available to the Borrower as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions and present fairly in all material respects on a pro forma basis
the estimated consolidated financial position of the Borrower and its
consolidated Subsidiaries as of such date and for such period, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period, as the case may be.

SECTION 3.06. No Material Adverse Change. Except for any Disclosed Matter, no
event, change or condition has occurred that has had, or would reasonably be
expected to have, a material adverse effect on the business, assets,
liabilities, operations, condition (financial or otherwise) or operating results
of Holdings, the Borrower and the Subsidiaries, taken as a whole, since
December 31, 2006. It is understood that downgrades or negative pronouncements
by rating agencies and volatility in the capital markets generally shall not in
and of themselves be considered material adverse changes, but that the
antecedents or consequences thereof may constitute such changes (except to the
extent the same constitute Disclosed Matters).

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the Subsidiaries has good and marketable title to,
valid leasehold interests in, or valid licensed rights in, as the case may be,
all its material properties and assets (including all Mortgaged Property),
except (i) for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes or (ii) as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

(b) Each of Holdings, the Borrower and the Subsidiaries has complied in all
material respects with all obligations under all material leases to which it is
a party and all such leases are in full force and effect, and each of Holdings,
the Borrower and the Subsidiaries enjoys peaceful and undisturbed possession
under all such material leases, except, in each case, as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

(c) As of the Closing Date, neither Holdings nor the Borrower has received any
notice of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.

(d) As of the Closing Date, none of Holdings, the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Holdings and
its Subsidiaries therein. The shares of capital stock or other ownership
interests so indicated on Schedule 3.08 are fully paid and non-assessable and
are owned by Holdings or the Borrower, directly or indirectly, free and clear of
all Liens other than Liens expressly permitted by Section 6.02.

SECTION 3.09. Litigation; Compliance with Laws. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of Holdings
or the Borrower, threatened against or affecting Holdings or the Borrower or any
Subsidiary or any business, property or rights of any such person as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of Holdings, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, in each case where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. Agreements. None of Holdings, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, in each case where such default could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

60



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12. Investment Company Act. None of Holdings, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of the
Loans and will request the issuance of Letters of Credit only for the purposes
specified in the introductory statement to this Agreement and (b) use the
proceeds of Incremental Term Loans only for general corporate purposes of the
Borrower and its Subsidiaries and for the purposes specified in the applicable
Incremental Term Loan Assumption Agreement.

SECTION 3.14. Tax Returns. Except as set forth on Schedule 3.14, each of
Holdings, the Borrower and the Subsidiaries has filed or caused to be filed all
Federal tax returns, and all material state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable under such returns by it and all assessments received
by it, except taxes that are being contested in good faith by appropriate
proceedings and for which Holdings, the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves in accordance
with GAAP.

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained or contains any material misstatement of
fact or omitted or omits to state any material fact (known to Holdings or
Borrower, in the case of any document not furnished by it) necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading; provided that to the extent any such written
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of Holdings and the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such written information, report, financial
statement, exhibit or schedule (it being recognized by the Agents, Issuing Bank
and Lenders that such forecasts or projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such forecasts or projections may differ materially and adversely from the
forecasted or projected results).

SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together

 

61



--------------------------------------------------------------------------------

with all other such ERISA Events, could reasonably be expected to result in
material liability of the Borrower or any of its ERISA Affiliates. The present
value of all benefit liabilities under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the last annual valuation date applicable thereto, exceed by more than
$ 1,000,000 the fair market value of the assets of such Plan, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation dates applicable thereto,
exceed by more than $ 1,000,000 the fair market value of the assets of all such
underfunded Plans.

SECTION 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the date hereof and the Closing Date. As of each such
date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, and upon the Collateral Agent taking
possession or control of such Pledged Collateral with respect to which a
security interest may be perfected by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by the Guarantee and Collateral
Agreement and the Intercreditor Agreement), the Lien created under the Guarantee
and Collateral Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Collateral, in each case prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 6.02,
and (ii) when financing statements or other filings in appropriate form are
filed in the offices specified on Schedule 3.19(a) (or, in the case of
Collateral delivered after the date hereof in accordance with the provisions of
Section 5.12, in the

 

62



--------------------------------------------------------------------------------

appropriate filing offices), the Lien created under the Guarantee and Collateral
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral (other than
such Collateral in which a security interest cannot be perfected under the
Uniform Commercial Code as in effect at the relevant time in the relevant
jurisdiction), in each case prior and superior in right to any other person,
other than with respect to Liens expressly permitted by Section 6.02.

(b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements or such other filings in appropriate form filed in the
offices specified on Schedule 3.19(a) (or, in the case of Collateral delivered
after the date hereof in accordance with the provisions of Section 5.12, in the
appropriate filing offices), the Lien created under the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in Patents and Trademarks (as
each term is defined in the Guarantee and Collateral Agreement) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in such Guarantee and Collateral Agreement) registered or applied for
with the United States Copyright Office, as the case may be, in each case prior
and superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02 (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered or
applied for Patents, Trademarks, or Copyrights, acquired by the Loan Parties
after the date hereof).

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 3.19(c) (or, in the case of any Mortgage
executed and delivered after the date hereof in accordance with the provisions
of Section 5.12, when such Mortgage is filed in the offices specified in the
local counsel opinion delivered with respect thereto), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.02 or by such Mortgage.

SECTION 3.20. Location of Real Property and Leased Premises.
(a) Schedule 3.20(a) lists completely and correctly as of the Closing Date all
material real property owned by the Borrower and the Subsidiaries and the
addresses thereof. As of the Closing Date, the Borrower and the Subsidiaries own
in fee all the real property set forth on Schedule 3.20(a), except (i) for minor
defects in title and other encumbrances that constitute Liens permitted by
Section 6.02 that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

(b) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
material real property leased by the Borrower and the Subsidiaries and the
addresses thereof. As of the Closing Date, the Borrower and the Subsidiaries
have valid leases in all the real property set forth on Schedule 3.20(b), except
(i) for minor defects in title and other encumbrances that constitute Liens
permitted by Section 6.02 that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 3.21. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Borrower, threatened.
The hours worked by and payments made to employees of Holdings, the Borrower and
the Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. All payments due from Holdings, the Borrower or any Subsidiary,
or for which any claim may be made against Holdings, the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Holdings, the Borrower or such Subsidiary except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Holdings, the Borrower or any Subsidiary is bound.

SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan on the
Closing Date, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

SECTION 3.23. Sanctioned Persons. None of Holdings, the Borrower or any
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of Holdings, the Borrower or any Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds

 

64



--------------------------------------------------------------------------------

of the Loans or the Letters of Credit or otherwise make available such proceeds
to any person, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including each Borrowing of a
Swingline Loan and on the date of each issuance, amendment, extension or renewal
of a Letter of Credit (each such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for Holdings and the Borrower, substantially
to the effect set forth in Exhibit G-1, and (ii) each local counsel listed on
Schedule 4.02(a), substantially to the effect set forth in Exhibit G-2, in each
case (A) dated the Closing Date, (B) addressed to the Issuing Bank, the
Administrative Agent and the Lenders, and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, and Holdings and the Borrower hereby request such
counsel to deliver such opinions.

 

65



--------------------------------------------------------------------------------

(b) All legal matters incident to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Closing Date and at all times since, or
prior to, the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above or reflected
in the certified documents furnished by such Secretary of State, and (D) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lenders, the Issuing Bank or the Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.

(f) The Security Documents shall have been duly executed by each Loan Party that
is to be a party thereto and shall be in full force and effect on the Closing
Date. The Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document.

(g) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Holdings and the Borrower, and shall have received the
results of a search of the Uniform

 

66



--------------------------------------------------------------------------------

Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such persons,
and, to the extent required by the Collateral Agent, in which the chief
executive office of each such person is located and in the other jurisdictions
in which such persons maintain property, in each case as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.

(h) (i) Each of the Security Documents, in form and substance satisfactory to
the Lenders, relating to each of the Mortgaged Properties shall have been duly
executed by the parties thereto and delivered to the Collateral Agent and shall
be in full force and effect, (ii) each of such Mortgaged Properties shall not be
subject to any Lien other than those permitted under Section 6.02, (iii) each of
such Security Documents shall have been filed and recorded in the recording
office as specified on Schedule 3.19(c) (or a lender’s title insurance policy,
in form and substance reasonably acceptable to the Collateral Agent, insuring
such Security Document as a first lien on such Mortgaged Property (subject to
any Lien permitted by Section 6.02 or such Mortgage) shall have been received by
the Collateral Agent) and, in connection therewith, the Collateral Agent shall
have received evidence satisfactory to it of each such filing and recordation
and (iv) the Collateral Agent shall have received such other documents,
including a policy or policies of title insurance issued by a nationally
recognized title insurance company, together with such endorsements, coinsurance
and reinsurance as may be reasonably requested by the Collateral Agent, insuring
the Mortgages as valid first liens on the Mortgaged Properties, free of Liens
other than those permitted under Section 6.02 or such Mortgage, together with
such surveys, abstracts, appraisals and legal opinions required to be furnished
pursuant to the terms of the Mortgages or as reasonably requested by the
Collateral Agent.

(i) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

(j) Holdings shall have received gross cash proceeds of not less than
$62,200,000 from the Equity Contributions.

(k) The Borrower shall have received gross cash proceeds of not less than
$75,000,000 from the borrowing of term loans pursuant to the Second Lien Credit
Agreement. The terms and conditions of the Second Lien Loan Documents (including
the Intercreditor Agreement) shall be satisfactory to the Administrative Agent.
The Administrative Agent shall have received copies of the Second Lien Loan
Documents fully executed by all parties thereto.

 

67



--------------------------------------------------------------------------------

(l) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Debt shall have been paid in full, the
commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof. Immediately after giving
effect to the Transactions and the other transactions contemplated hereby,
Holdings, the Borrower and the Subsidiaries shall have outstanding no
Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement, (b) Indebtedness set forth on Schedule 6.01, (c) Indebtedness
outstanding under the Second Lien Credit Agreement and (d) other Indebtedness
permitted to be incurred under this Agreement in an aggregate outstanding
principal amount not in excess of $1,000,000.

(m) BTI Telecom Corp., a Subsidiary Guarantor, shall have given an irrevocable
notice of redemption for all the outstanding BTI Telecom Notes, and the Borrower
shall have deposited $19,340,872 in an account in which the Collateral Agent has
exclusive dominion and control, including the exclusive right of withdrawal,
over such account until all indentures covering the BTI Telecom Notes have been
discharged.

(n) The Lenders shall have received the financial statements and opinion
referred to in Section 3.05, none of which shall demonstrate a material adverse
change in the financial condition of the Borrower from (and shall not otherwise
be materially inconsistent with) the financial statements or forecasts
previously provided to the Lenders.

(o) The Administrative Agent shall have received a certificate from a Financial
Officer of Holdings certifying that Holdings and its subsidiaries, on a
consolidated basis after giving effect to the Transactions to occur on the
Closing Date, are solvent (determined in a manner consistent with the
representation in Section 3.22).

(p) All requisite Governmental Authorities and third parties set forth on
Schedule 3.04 shall have approved or consented to the Transactions and the other
transactions contemplated hereby to the extent required, all applicable appeal
periods shall have expired and there shall not be any pending or threatened
litigation, governmental, administrative or judicial action that could
reasonably be expected to restrain, prevent or impose materially burdensome
conditions on the Transactions or the other transactions contemplated hereby,
except as identified on Schedule 3.04.

(q) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

(r) Except for the Disclosed Matters, there shall be no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or threatened against or affecting Holdings or the Borrower or any
Subsidiary or any business, property or rights of any such person that involve
any Loan Document or the Transactions.

 

68



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all outstanding Letters of Credit have been canceled or have expired
(or other arrangements satisfactory to the Administrative Agent and the Issuing
Bank shall have been made with respect thereto) and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, each of Holdings and the Borrower will, and will cause each
of the Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition (other than wear and tear occurring in the ordinary course of
business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this Section 5.01
shall prevent (i) sales of property, consolidations or mergers in accordance
with Section 6.05; (ii) the withdrawal by Holdings, the Borrower or any of the
Subsidiaries of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by
Holdings, the Borrower or any of the Subsidiaries of any rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names that such person reasonably determines are not useful to its business or
no longer commercially desirable.

SECTION 5.02. Insurance. (a) Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Holdings, the Borrower or such Subsidiary operates.
Without limiting the generality of the foregoing, the Loan Parties shall
maintain or cause to be maintained replacement

 

69



--------------------------------------------------------------------------------

value casualty insurance on the Collateral under such policies of insurance,
with such insurance companies, in such amounts, with such deductibles, and
covering such risks as are at all times satisfactory to the Administrative Agent
in its commercially reasonable judgment. Each such policy of insurance shall
(i) name the Collateral Agent for the benefit of the Secured Parties as an
additional insured thereunder as its interests may appear and (ii) in the case
of each business interruption and casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to the
Administrative Agent, that names the Collateral Agent for the benefit of the
Secured Parties as the loss payee thereunder for any covered loss in excess of
$500,000 and provides for at least 10 days’ prior written notice to the
Administrative Agent of any cancellation of such policy.

(b) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” with an assigned “Federal
Flood Zone” designation in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such total amount as the Administrative Agent or the Collateral Agent may from
time to time require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as the Administrative Agent or the Collateral Agent may
from time to time require.

(c) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “Technology General Liability
Extension Endorsement” and coverage on an occurrence basis against claims made
for personal injury (including bodily injury, death and property damage) with a
per occurrence limit of $1,000,000 and $2,000,000 in the aggregate and umbrella
liability insurance for a combined single limit of no less than $35,000,000,
naming the Collateral Agent as an additional insured, on forms satisfactory to
the Collateral Agent.

(d) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Loan Party; and promptly deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies.

SECTION 5.03. Taxes and Claims. Pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, as well as all lawful claims
for labor, materials and supplies or otherwise, before the same shall become
delinquent or in default, that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as (i) such tax or claim (including any interest,
penalties and additions thereto), together with all other taxes or claims
(including any interest, penalties and additions thereto) then remaining unpaid,
does not exceed $500,000 in the aggregate or (ii) the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its

 

70



--------------------------------------------------------------------------------

books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien and, in the case of a Mortgaged
Property, there is no risk of forfeiture of such property.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent, which shall furnish to each Lender:

(a) within 90 days after the end of each fiscal year, beginning with the fiscal
year ending December 31, 2007, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of Holdings and its consolidated Subsidiaries as of the close of such
fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by BDO Seidman, LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, beginning with the fiscal quarter ending September 30, 2007,
its consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of Holdings and its
consolidated Subsidiaries as of the close of such fiscal quarter and the results
of its operations and the operations of such Subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph (a),
or (b) above, a certificate of the accounting firm (in the case of
paragraph (a)) or Financial Officer (in the case of paragraph (a), to the extent
not included in a certificate of the accounting firm, and paragraph (b)) opining
on or certifying such statements (which certificate, when furnished by an
accounting firm, may be limited to accounting matters and/or compliance with the
financial covenants hereunder and disclaim responsibility for legal
interpretations) (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.10, 6.11, 6.12 and 6.13 and, in the case of a
certificate delivered with the financial statements required by paragraph (a)
above, setting forth Holdings’ calculation of Excess Cash Flow;

 

71



--------------------------------------------------------------------------------

(d) within 90 days after the beginning of each fiscal year of Holdings, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders generally, as the case may be;

(f) promptly after the receipt thereof by Holdings or the Borrower or any of
their respective subsidiaries, a copy of any final “management letter” received
by any such person from its certified public accountants and the management’s
response thereto;

(g) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(h) promptly after the request by the Administrative Agent or any Lender, on and
after the effectiveness of the applicable provisions of the Pension Act, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Bank and each Lender prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

72



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written non-frivolous (as reasonably
determined in good faith by a Responsible Officer of Holdings or the Borrower)
threat or written non-frivolous (as reasonably determined in good faith by a
Responsible Officer of Holdings or the Borrower) notice of intention of any
person to file or commence (in each case, that is actually received by a
Responsible Officer of Holdings or the Borrower), any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrower or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect;

(c) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(d) any change in Holdings’ corporate rating by S&P, in Holdings’ corporate
family rating by Moody’s or in the ratings of the Credit Facilities by S&P or
Moody’s, or any written notice actually received from either such agency
indicating its intent to effect such a change or to place Holdings or the Credit
Facilities on a “CreditWatch” or “WatchList” or any substantially similar list
maintained by S&P or Moody’s, in each case with negative implications, or its
cessation of, or its intent to cease, rating Holdings or the Credit Facilities.

SECTION 5.06. Information Regarding Collateral. (a) Except in connection with a
transaction permitted by Section 6.05 following which any Loan Party shall cease
to be a Loan Party, furnish to the Administrative Agent prompt written notice of
any change (i) in any Loan Party’s corporate name, (ii) in the jurisdiction of
organization or formation of any Loan Party, (iii) in any Loan Party’s identity
or corporate structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number. Holdings and the Borrower agree not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for the Collateral Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral as
contemplated hereunder and by the Security Documents. Holdings and the Borrower
also agree promptly to notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed.

(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities. Each Loan Party will, and will cause each of its subsidiaries to,
permit any representatives designated by

 

73



--------------------------------------------------------------------------------

the Administrative Agent (for itself and the Lenders) to visit and inspect the
financial records and the properties of such person not more than once each
fiscal year prior to an Event of Default at reasonable times and as often as
reasonably requested during the continuance of an Event of Default and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent (for itself and the
Lenders) to discuss the affairs, finances and condition of such person with the
officers thereof and independent accountants therefor.

(b) In the case of Holdings and the Borrower, use commercially reasonable
efforts to cause the Credit Facilities to be continuously rated by S&P and
Moody’s, and in the case of Holdings, use commercially reasonable efforts to
maintain a corporate rating from S&P and a corporate family rating from Moody’s,
in each case in respect of Holdings.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the
introductory statement to this Agreement.

SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any responsible officer of Holdings, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $1,000,000, a statement of a Financial Officer of Holdings or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Holdings or the Borrower proposes to take with respect thereto.

SECTION 5.10. Compliance with Environmental Laws. Comply, and use commercially
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, in all material respects with all Environmental Laws
applicable to its operations and properties; obtain and renew all material
environmental permits necessary for its operations and properties; and conduct
any remedial action required by and in accordance with Environmental Laws;
provided, however, that none of Holdings, the Borrower or any Subsidiary shall
be required to undertake any remedial action required by Environmental Laws to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

SECTION 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 Business Days without Holdings, the Borrower or any
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of the
Loan Parties, an environmental site assessment report regarding the matters
which are the subject of such Default prepared by an environmental consulting
firm reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Default.

 

74



--------------------------------------------------------------------------------

SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
hereunder and by the Security Documents. The Borrower will cause any
subsequently acquired or organized Domestic Subsidiary (and, to the extent no
adverse tax consequences to Holdings or any of its Subsidiaries would result
therefrom, Foreign Subsidiary) to become a Loan Party by executing or joining
the Guarantee and Collateral Agreement and each applicable Security Document in
favor of the Collateral Agent. In addition, from time to time, each Loan Party
will, at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, in accordance hereunder and with
the applicable Security Documents, perfected security interests with respect to
such of its assets and properties intended to comprise Collateral hereunder and
under the Security Documents as the Administrative Agent or the Required Lenders
shall designate (it being understood that it is the intent of the parties that
the Obligations shall be secured by substantially all the assets of the Borrower
and its Subsidiaries (including real and other properties acquired subsequent to
the Closing Date but subject to the exceptions described herein and in the
Security Documents)). Such security interests and Liens on the Collateral will
be created under the Security Documents and other security agreements,
mortgages, deeds of trust and other instruments and documents in form and
substance reasonably satisfactory to the Collateral Agent, and the relevant Loan
Party shall deliver or cause to be delivered to the Lenders all such instruments
and documents (including legal opinions, title insurance policies and lien
searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section; provided, that Mortgages and related documents
reasonably requested by the Collateral Agent shall be provided only in respect
of fee owned property promptly following the request of the Collateral Agent and
only in respect of such property having a book value in excess of $250,000
individually (and in furtherance of the foregoing, the Borrower will give prompt
notice to the Administrative Agent of the acquisition by any Loan Party of any
such real property interests). Each of the Loan Parties agrees to provide such
evidence as the Collateral Agent shall reasonably request as to the perfection
and priority status of each such security interest and Lien.

SECTION 5.13. Interest Rate Protection. No later than the 90th day after the
Closing Date, the Borrower shall enter into, and for a minimum of two years
thereafter maintain, Hedging Agreements reasonably acceptable to the
Administrative Agent that result in at least 50% of the aggregate principal
amount of the sum of (a) the Term Loans and (b) the term loans under the Second
Lien Credit Agreement being effectively subject to a fixed or maximum interest
rate reasonably acceptable to the Administrative Agent.

 

75



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all outstanding Letters of Credit have been cancelled or have expired (or
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
have been made with respect thereto) and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, neither Holdings nor the Borrower will, nor will they cause or permit
any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) intercompany Indebtedness of Holdings and the Subsidiaries to the extent
permitted by Section 6.04(c);

(c) Indebtedness of Holdings or any Subsidiary incurred to finance the
acquisition, construction, improvement or lease of any equipment, fixed or
capital assets, and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 120 days
after such acquisition or lease or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(c), when combined with the aggregate principal amount of all
Capital Lease Obligations and Synthetic Lease Obligations incurred pursuant to
Section 6.01(d), shall not exceed $10,000,000 at any time outstanding;

(d) Capital Lease Obligations and Synthetic Lease Obligations (including those
arising in connection with any sale and lease-back transaction permitted
pursuant to Section 6.03) in an aggregate principal amount, when combined with
the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(c), not in excess of $10,000,000 at any time outstanding;

(e) Indebtedness under statutory or regulatory obligations, bankers’
acceptances, governmental contracts, or with respect to workers’ compensation
claims, and Indebtedness (other than Indebtedness for borrowed money) pursuant
to any guaranties, performance bonds, letters of credit, surety bonds, pledges,
deposits, return of money bonds or other arrangements made to secure the
performance of tenders, bids, contracts, leases, franchises, surety, statutory,
regulatory or other similar governmental obligations, appeal bonds, or similar
obligations incurred in the ordinary course of business;

 

76



--------------------------------------------------------------------------------

(f) Indebtedness incurred under the Second Lien Credit Agreement and the other
Second Lien Loan Documents in an aggregate principal amount not exceeding
$75,000,000 at any time outstanding plus the amount of any “PIK Increase” (under
and as defined in the Second Lien Credit Agreement) added to the principal
amount thereunder in accordance with the terms of the Second Lien Credit
Agreement, and subject to the terms of the Intercreditor Agreement, Indebtedness
incurred to extend, refinance, renew or replace such Indebtedness;

(g) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Holdings or any such Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Holdings or any
of its Subsidiaries;

(h) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(i) Guarantees (other than in respect of Indebtedness for borrowed money) in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of Holdings and its Subsidiaries;

(j) Guarantees of Indebtedness otherwise permitted to be incurred pursuant to
this Section 6.01; provided, that if the Indebtedness that is being Guaranteed
is unsecured and/or subordinated to the Obligations, the Guarantee shall also be
unsecured and/or subordinated to the Obligations;

(k) Indebtedness existing on the Closing Date and described in Schedule 6.01,
but not any extensions, renewals, refinancings or replacements of such
Indebtedness except (i) extensions, renewals, refinancings and replacements
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (ii) extensions, renewals,
refinancings and replacements of any such Indebtedness if the terms and
conditions thereof are not less favorable to the obligor thereon or to the
Lenders than the Indebtedness being extended, renewed, refinanced or replaced,
and the average life to maturity thereof is greater than or equal to that of the
Indebtedness being extended, renewed, refinanced or replaced; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being extended, renewed, refinanced or
replaced plus the amount of any interest, premium, or penalties required to be
paid thereon plus fees and expenses associated therewith or (C) be incurred,
created or assumed if any Default or Event of Default has occurred and is
continuing or would result therefrom;

 

77



--------------------------------------------------------------------------------

(l) (i) Indebtedness of a person or Indebtedness attaching to assets of a person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Holdings or any of the Subsidiaries, in each case after the
Closing Date (including pursuant to a Permitted Acquisition), in an aggregate
amount not to exceed $10,000,000 at any one time outstanding, provided that
(x) such Indebtedness existed at the time such person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not Guaranteed in any respect
by Holdings or any Subsidiary (other than by any such person that so becomes a
Subsidiary), and (ii) any extensions, renewals, refinancings and replacements of
any Indebtedness specified in subclause (i) above, provided, that (1) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such extension, renewal,
refinancing or replacement plus the amount of any interest, premium or penalties
required to be paid thereon plus fees and expenses associated therewith, (2) the
direct and contingent obligors with respect to such Indebtedness are not changed
and (3) such Indebtedness shall not be secured by any assets other than the
assets securing the Indebtedness being renewed, extended or refinanced;

(m) Indebtedness in respect of Hedging Agreements permitted pursuant to
Section 6.04; and

(n) other Indebtedness of Holdings or the Subsidiaries in an aggregate principal
amount not exceeding $10,000,000 at any time outstanding; provided that, except
as permitted by Section 6.02(r) or (s), such Indebtedness shall be unsecured.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a) Liens on property or assets of Holdings and its Subsidiaries existing on the
date hereof and set forth in Schedule 6.02 or on a title report delivered
pursuant to Section 4.02(h) or Section 5.12; provided that such Liens shall
secure only those obligations which they secure on the date hereof and
extensions, renewals, refinancings and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings or any Subsidiary or existing on any property or assets of any
person that becomes a Subsidiary after the date hereof prior to the time such
person becomes a Subsidiary (including pursuant to a Permitted Acquisition), and
Liens securing Indebtedness permitted pursuant to Section 6.01(m) above, as the
case may be; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such person becoming a Subsidiary,
(ii) such

 

78



--------------------------------------------------------------------------------

Lien does not apply to any other property or assets of Holdings, the Borrower or
any Subsidiary and (iii) such Lien secures only those obligations which it
secures on the date of such acquisition or the date such person becomes a
Subsidiary (and extensions, renewals, refinancings and replacements thereof), as
the case may be;

(d) any Second Priority Lien;

(e) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;

(f) carriers’, warehousemen’s, landlords’ mechanics’, materialmen’s,
repairmen’s, banks’ (including rights of set-off) or other like Liens arising in
the ordinary course of business or imposed by law and securing obligations that
are not due and payable or which are being contested in compliance with
Section 5.03;

(g) pledges and deposits made (including in respect of letters of credit) and
letters of credit provided in the ordinary course of business in compliance with
workmen’s compensation, unemployment insurance and other social security laws or
regulations;

(h) deposits to secure the performance of bids, tenders, contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory,
regulatory or other similar governmental obligations, surety and appeal bonds,
performance bonds, return of money bonds, bankers’ acceptances, government
contracts, and letters of credit provided (and deposits to secure such letters
of credit) in connection with any of the foregoing, and other obligations of a
like nature incurred in the ordinary course of business;

(i) zoning (or similar) restrictions, easements, rights-of-way, restrictions on
use of real property and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of Holdings or
any of its Subsidiaries;

(j) Liens securing Indebtedness permitted pursuant to Section 6.01(c) and
Section 6.01(d); provided that (i) with respect to Indebtedness under
Section 6.01(c), such security interests are incurred, and the Indebtedness
secured thereby is created, within 120 days after such acquisition or lease or
the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed 100% of the lesser of the cost or the fair
market value of such fixed or capital assets, improvements or equipment at the
time of such acquisition, improvement, construction or lease and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary;

(k) Liens arising out of judgments or awards in connection with court
proceedings which do not constitute an Event of Default;

 

79



--------------------------------------------------------------------------------

(l) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(m) Liens solely on any cash earnest money deposits made by Holdings or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(n) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(p) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Holdings or any of the Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
Holdings or such Subsidiary;

(q) Southern Liens;

(r) Liens on the assets of Foreign Subsidiaries (other than the Collateral)
securing Indebtedness permitted to be incurred pursuant to Section 6.01(b) or
(n); and

(s) other Liens that do not, individually or in the aggregate, secure
obligations (or encumber property with a fair market value) in excess of
$2,500,000 at any one time.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations or Liens arising in connection therewith are
permitted by Sections 6.01 and 6.02, as the case may be.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a) (i) investments by Holdings, the Borrower and the Subsidiaries existing on
the date hereof in the Equity Interests of the Borrower and the Subsidiaries and
other investments set forth on Schedule 6.04 and (ii) additional

 

80



--------------------------------------------------------------------------------

investments by Holdings, the Borrower and the Subsidiaries in the Equity
Interests of the Borrower and the Subsidiaries; provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Guarantee
and Collateral Agreement (subject to the limitations applicable to voting stock
of a Foreign Subsidiary referred to therein and other limitations permitted
pursuant to Section 6.06(b)) and (B) the aggregate amount of investments made
after the Closing Date by Loan Parties in, and loans and advances made after the
Closing Date by Loan Parties to, Subsidiaries that are not Loan Parties
(determined without regard to any write-downs or write-offs of such investments,
loans and advances) shall not exceed $10,000,000 at any time outstanding;

(b) Permitted Investments;

(c) loans or advances made by Holdings or the Borrower to any Subsidiary and
made by any Subsidiary to Holdings, the Borrower or any other Subsidiary;
provided that (i) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged to the Collateral Agent for the ratable
benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties shall be subject to the limitation set
forth in clause (a) above;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) accounts receivable arising, and trade credit granted, in the ordinary
course of business, and investments in any Equity Interests or other securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors, and any deposits, prepayments and other credits to
suppliers made in the ordinary course of business;

(f) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000;

(g) the Borrower and the Subsidiaries may enter into Hedging Agreements that
(i) are required by Section 5.13 or (ii) are not speculative in nature;

(h) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or Holdings, the Borrower
or any Subsidiary may acquire not less than 100% of the Equity Interests (other
than directors’ qualifying shares) of a person (referred to herein as the
“Acquired Entity”); provided that (i) such acquisition was not preceded by an
unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Holdings,

 

81



--------------------------------------------------------------------------------

the Borrower or any Subsidiary; (ii) the Acquired Entity shall be in a similar
line of business as that of the Borrower and the Subsidiaries as conducted
during the current and most recent preceding calendar year; and (iii) at the
time of such transaction (A) both before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; (B) the
Borrower would be in compliance with the covenants set forth in Sections 6.11,
6.12 and 6.13 as of the most recently completed period of four consecutive
fiscal quarters ending prior to such transaction for which the financial
statements and certificates required by Section 5.04(a) or 5.04(b), as the case
may be, and Section 5.04(c) have been delivered or for which comparable
financial statements have been filed with the Securities and Exchange
Commission, after giving pro forma effect to such transaction and to any other
event occurring after such period as to which pro forma recalculation is
appropriate (including any other transaction described in this Section 6.04(h)
occurring after such period) as if such transaction had occurred as of the first
day of such period (assuming, for purposes of pro forma compliance with
Sections 6.12 and 6.13, that the maximum ratios permitted at the time by such
Sections were in fact 0.25 to 1.00 less than the ratios actually provided for in
such Section at such time); (C) after giving effect to such acquisition, the sum
of (x) unrestricted cash and Permitted Investments of the Borrower and the
Subsidiaries plus (y) unused and available Revolving Credit Commitments shall
equal at least $5,000,000; (D) the Aggregate Consideration paid in connection
with such acquisition and any other acquisitions pursuant to this
Section 6.04(h) shall not in the aggregate exceed $50,000,000; (E) Holdings
shall have delivered a certificate of a Financial Officer, certifying as to the
foregoing and containing reasonably detailed calculations in support thereof, in
form and substance satisfactory to the Administrative Agent and (F) the Borrower
shall comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Section 5.12 and the Security Documents (any acquisition of an
Acquired Entity meeting all the criteria of this Section 6.04(h) being referred
to herein as a “Permitted Acquisition”);

(i) Capital Expenditure permitted by Section 6.10;

(j) non-cash consideration issued by the purchaser of assets in connection with
a sale of such assets to the extent permitted by Section 6.05; and

(k) in addition to investments permitted by paragraphs (a) through (j) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (k) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed $5,000,000 in the
aggregate.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now

 

82



--------------------------------------------------------------------------------

owned or hereafter acquired) of the Borrower or less than all the Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other person, except that (i) the Borrower and any Subsidiary may
purchase and sell inventory in the ordinary course of business and (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing (A) any wholly owned Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (B) any wholly owned Subsidiary may merge into or
consolidate with any other wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary and no person other than the
Borrower or a wholly owned Subsidiary receives any consideration (provided that
if any party to any such transaction is a Loan Party, the surviving entity of
such transaction shall be a Loan Party), (C) any Foreign Subsidiary may merge
into or consolidate with any other Foreign Subsidiary, (D) any Subsidiary may be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to Borrower or any wholly-owned
Subsidiary, (E) any Foreign Subsidiary may be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Foreign Subsidiary, (F) the Borrower and the Subsidiaries
may make Permitted Acquisitions and (G) Holdings and the Subsidiaries may engage
in any Permitted Reorganization.

(b) Make any Asset Sale otherwise permitted under paragraph (a) above, except:

(i) in a transaction referred to in Section 6.03; provided that the aggregate
fair market value of all assets sold, transferred, leased or disposed of
pursuant to this clause (i) shall not exceed $10,000,000;

(ii) sales, transfers or other dispositions set forth in Schedule 6.05;

(iii) any Permitted Reorganization;

(iv) Restricted Payments permitted pursuant to Section 6.06(a);

(v) in a transaction permitted pursuant to Section 6.04; and

(vi) any other Asset Sale (x) for consideration at least 75% of which is cash,
(y) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (z) the fair market value
(determined in good faith by the board of directors or other similar governing
body of the entity making such disposition) of all assets sold, transferred,
leased or disposed of pursuant to this clause (vi) shall not exceed $20,000,000
in the aggregate.

To the extent any Subsidiary or Collateral is sold as permitted by this
Section 6.05, or the Required Lenders or all the Lenders, as applicable, waive
the provisions of this Section 6.05 with respect to the sale of any Subsidiary
or Collateral,

 

83



--------------------------------------------------------------------------------

such Subsidiary or Collateral (unless sold to a Loan Party) shall be sold free
and clear of the Liens created by the Security Documents, and the Agents shall
take all actions reasonably requested by the applicable Loan Party, at the sole
cost and expense of the applicable Loan Party, in order to effect the foregoing.

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and make dividends or make other distributions ratably to
its equity holders, (ii) Holdings and any Subsidiary may purchase, redeem,
retire, defease or otherwise acquire for value any of the Equity Interests of
Holdings (A) in exchange for other Equity Interests of Holdings (including in
connection with a Benefit Plan Exchange Offer), (B) upon the conversion of
preferred Equity Interests of Holdings or the vesting, delivery, exercise,
exchange or conversion of stock options, restricted stock units, warrants or
similar rights to acquire Equity Interests of Holdings, (C) in connection with
any tender by the holder of Equity Interests of Holdings of such Equity
Interests in payment of withholding or other taxes relating to the vesting,
delivery, exercise, exchange or conversion of stock options, restricted stock,
restricted stock units, warrants or other Equity Interests of Holdings or other
similar rights to acquire Equity Interests of Holdings or (D) if tendered in
settlement of indemnification or similar claims by Holdings against a holder of
the Equity Interests of Holdings, (iii) so long as no Event of Default or
Default shall have occurred and be continuing or would result therefrom, the
Borrower may, or the Borrower may make distributions to Holdings so that
Holdings may, repurchase its Equity Interests owned by employees of Holdings,
the Borrower or the Subsidiaries or make payments to employees of Holdings, the
Borrower or the Subsidiaries upon termination of employment in connection with
the exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such employees in an aggregate
amount not to exceed $2,500,000 in any fiscal year, (iv) Restricted Payments may
be made to a Loan Party in connection with a Permitted Reorganization,
(v) Holdings may make (A) Restricted Payments of Qualified Capital Stock
contemplated by the Rights Offering and (B) Restricted Payments for the
repayment or redemption of Holdings’ 6% Series H Convertible Redeemable
Preferred Stock with proceeds from the Rights Offering and/or the conversion of
such 6% Series H Convertible Redeemable Preferred Stock into Common Stock, and
cash dividends in respect of such 6% Series H Convertible Redeemable Preferred
Stock, (vi) Holdings, and its Subsidiaries may dividend or distribute cash in
lieu of issuing fractional shares of its Equity Interests in an aggregate amount
not to exceed $25,000, and (vii) the Borrower may make Restricted Payments to
Holdings (w) to the extent necessary to pay scheduled principal and interest
payments of Indebtedness permitted to be incurred by Holdings under
Section 6.01, (x) in an amount not to exceed $1,000,000 in any fiscal year, to
the extent necessary to pay general corporate and overhead expenses incurred by
Holdings in the ordinary course of business and (y) in an amount necessary to
pay the Tax liabilities of Holdings directly attributable to (or arising as a
result of) the operations of the Borrower and the Subsidiaries; provided,
however, that (A) the amount of such dividends under subclause (y) shall not
exceed the amount that the Borrower and the Subsidiaries

 

84



--------------------------------------------------------------------------------

would be required to pay in respect of Federal, State and local taxes were the
Borrower and the Subsidiaries to pay such taxes as stand alone taxpayers and
(B) all Restricted Payments made to Holdings pursuant to this clause (vii) are
used by Holdings for the purposes specified herein within 30 days of the receipt
thereof.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Holdings,
the Borrower or any Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets to secure the Obligations, or (ii) the ability of
any Subsidiary to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to sales of assets and the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the assets or Subsidiary that is to be
sold and such sale is permitted hereunder, (C) the foregoing shall not apply to
restrictions and conditions contained in the Second Lien Credit Agreement or the
other Second Lien Loan Documents, (D) clause (i) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (E) the
foregoing shall not apply to any instrument governing Indebtedness permitted by
Section 6.01(l) assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; (F) the foregoing shall not apply to restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (G) clause (i) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof; (H) the foregoing shall not apply to
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements, partnership agreements,
limited liability company agreements and similar agreements entered into in the
ordinary course of business; (I) the foregoing shall not apply to any agreement
in effect at the time such Subsidiary becomes a Subsidiary of Holdings, so long
as such agreement was not entered into in connection with or in contemplation of
such person becoming a Subsidiary; and (J) clause (i) of the foregoing shall not
apply to the Southern Company Agreement as in effect on the Closing Date or as
such is permitted to be amended, supplemented, renewed, replaced, or otherwise
modified from time to time, in each case, pursuant to Section 6.09(a)(iii).

SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that Holdings or any Subsidiary
may engage in any of the foregoing transactions at prices and on terms and
conditions not less favorable to Holdings or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; provided, the
foregoing restriction shall not apply to (a) fees paid to members of the

 

85



--------------------------------------------------------------------------------

board of directors (or similar governing body) of Holdings and its Subsidiaries;
(b) compensation arrangements for officers and other employees of Holdings and
its Subsidiaries entered into in the ordinary course of business; (c) the
provision of officers’ and directors’ indemnification and insurance in the
ordinary course of business to the extent permitted by applicable law;
(d) transactions described in Schedule 6.07; (e) transactions or payments
permitted by Sections 6.01, 6.03, 6.04, 6.05, 6.06, or 6.09(b), provided,
further, that nothing in the foregoing is intended to or shall prohibit payments
on or in respect of Indebtedness permitted hereunder (including Indebtedness
under the Second Lien Credit Agreement); and (f) Liens permitted by
Section 6.02.

SECTION 6.08. Business of Holdings, Borrower and Subsidiaries. (a) With respect
to Holdings, engage in any business activities or have any assets or liabilities
other than its ownership of the Equity Interests of the Borrower and BTI Telecom
Corp. and liabilities incidental thereto, including its liabilities pursuant to
the Loan Documents and the Second Lien Loan Documents, (b) liabilities to which
it is subject under agreements in effect on the Closing Date and any extensions,
refinancings, renewals, amendments, modifications or replacements of such
agreements that are not less favorable to Holdings in any material respect than
the agreements in effect on the Closing Date, (c) liabilities it incurs under
plans and agreements (including securities purchase, investment or underwriting
agreements) with respect to or in connection with its status as a parent holding
company and its offering, sale and issuance of Equity Interests, (d) liabilities
it incurs to its directors, officers and employees under agreements and
arrangements (including employment agreements and indemnity agreements) entered
into in the ordinary course of business, (e) liabilities it incurs as a
signatory to agreements or other obligations together with one or more of its
Subsidiaries in connection with activities of its Subsidiaries permitted by the
other provisions of this Agreement (including agreements relating to Permitted
Acquisitions) and (f) liabilities which it incurs under, or as expressly
permitted by, this Agreement and the other Loan Documents, provided that,
without limiting the generality of the foregoing, Holdings may engage in those
activities that are incidental to (x) the maintenance of its existence in
compliance with applicable law and (y) legal, tax and accounting matters in
connection with any of the foregoing activities.

(b) With respect to the Borrower and its Subsidiaries, engage at any time in any
business or business activity other than the business currently conducted by it
and business activities reasonably incidental thereto or (as determined in good
faith by the board of directors or other similar governing body of the Borrower
or such Subsidiary) reasonable extensions thereof.

SECTION 6.09. Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of Holdings,
the Borrower or any of the Subsidiaries is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in each case in a manner materially
adverse to the interests of the Lenders; provided that the Second Lien Loan
Documents may be amended in accordance with the

 

86



--------------------------------------------------------------------------------

Intercreditor Agreement, (ii) any waiver, supplement, modification or amendment
of the Governance Agreement or of its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, in each case to the extent any such waiver, supplement, modification
or amendment would be adverse to the Lenders in any material respect, provided
that Holdings or any Subsidiary (x) may issue Equity Interests so long as such
issuance is not prohibited by Section 6.06(a) or Section 6.15, and (y) may amend
or modify its organizational documents to authorize any such Equity Interests or
to effect any Permitted Reorganization, or (iii) any waiver, supplement,
modification, amendment, renewal or replacement of the Southern Company
Agreement, in each case to the extent any such waiver, supplement, modification,
amendment, renewal or replacement would be materially more adverse to the Liens
of the Secured Parties under the Security Documents.

(b) Make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on, or make any distribution, whether in cash, property,
securities or a combination thereof in respect of such prepayment, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, (i) any Indebtedness under the Second Lien Credit
Agreement (or extensions, renewals, refinancings and replacements of such
Indebtedness permitted pursuant to Section 6.01(f)) or (ii) any Indebtedness of
Holdings and the Subsidiaries that is by its terms subordinated in right of
payment to the Obligations, other than (x) prepayments of loans under the Second
Lien Credit Agreement (or extensions, renewals, refinancings and replacements of
such loans permitted pursuant to Section 6.01(f)) with Declined Proceeds that
are not required to be used to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 2.13 and (y) extensions, renewals, refinancings and
replacements of the Indebtedness under the Second Lien Credit Agreement
permitted pursuant to Section 6.01(f) and the Intercreditor Agreement.

SECTION 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by Holdings and the Subsidiaries in any period set forth below
to exceed the amount set forth below for such period (such amount, the
“Scheduled Amount”):

 

Period:

   Amount

fiscal year ending December 31, 2007

   $ 60,000,000

fiscal year ending December 31, 2008

   $ 60,000,000

fiscal year ending December 31, 2009

   $ 60,000,000

fiscal year ending December 31, 2010

   $ 65,000,000

fiscal year ending December 31, 2011

   $ 65,000,000

fiscal year ending December 31, 2012

   $ 65,000,000

fiscal years ending December 31, 2013 or thereafter

   $ 65,000,000

The Scheduled Amount in respect of any fiscal year commencing with the fiscal
year ending on December 31, 2008, shall be increased by 50% of the unused
portion of

 

87



--------------------------------------------------------------------------------

the Scheduled Amount for the immediately preceding fiscal year. In determining
whether any amount is available for carryover, the amount expended in any fiscal
year shall first be deemed to be the Scheduled Amount and then the amount
carried forward to such fiscal year.

SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the last day of any fiscal quarter ending during a period set forth below,
beginning with the fiscal quarter ending September 30, 2007, to be less than the
ratio set forth opposite such period below:

 

Period

   Ratio

Closing Date through to December 31, 2007

   1.75:1.00

January 1, 2008 through June 30, 2008

   1.85:1.00

July 1, 2008 through December 31, 2008

   2.00:1.00

January 1, 2009 through December 31, 2009

   2.10:1.00

January 1, 2010 and thereafter

   2.25:1.00

SECTION 6.12. Maximum Leverage Ratio. Permit the Leverage Ratio as of the last
day of any fiscal quarter ending during a period set forth below, beginning with
the fiscal quarter ending September 30, 2007, to be greater than the ratio set
forth opposite such period below:

 

Period

   Ratio

Closing Date through September 30, 2007

   5.25:1.00

October 1, 2007 through December 31, 2007

   5.00:1.00

January 1, 2008 through December 31, 2008

   4.75:1.00

January 1, 2009 through June 30, 2009

   4.50:1.00

July 1, 2009 through December 31, 2009

   4.25:1.00

January 1, 2010 through September 30, 2010

   4.00:1.00

October 1, 2010 and thereafter

   3.75:1.00

SECTION 6.13. Maximum First Lien Leverage Ratio. Permit the First Lien Leverage
Ratio as of the last day of any fiscal quarter ending during a period set forth
below, beginning with the fiscal quarter ending September 30, 2007, to be
greater than the ratio set forth opposite such period below:

 

Period

   Ratio

Closing Date through September 30, 2007

   4.00:1.00

October 1, 2007 through December 31, 2007

   3.75:1.00

January 1, 2008 through December 31, 2008

   3.50:1.00

January 1, 2009 through June 30, 2009

   3.25:1.00

July 1, 2009 through December 31, 2009

   3.00:1.00

January 1, 2010 through September 30, 2010

   2.75:1.00

October 1, 2010 and thereafter

   2.50:1.00

 

88



--------------------------------------------------------------------------------

SECTION 6.14. Fiscal Year. With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than December 31.

SECTION 6.15. Certain Equity Securities. Issue any Equity Interest that is not
Qualified Capital Stock, except for the 6% Series H Convertible Redeemable
Preferred Stock issued by Holding on or before the Closing Date.

ARTICLE VII

Events of Default

If any of the following events shall occur (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document, or
any representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document in writing, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;

(f) (i) Holdings, the Borrower or any Subsidiary shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material

 

89



--------------------------------------------------------------------------------

Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity or that results in the
termination or permits any counterparty to terminate any Hedging Agreement the
obligations under which constitute Material Indebtedness; provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Subsidiary, or of a substantial part of
the property or assets of Holdings, the Borrower or a Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of the property or assets of Holdings, the Borrower or a
Subsidiary or (iii) the winding-up or liquidation of Holdings, the Borrower or
any Subsidiary; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(h) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Subsidiary or for a substantial part of the property or assets
of Holdings, the Borrower or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

(i) one or more judgments shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action (to the extent not effectively stayed) shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Subsidiary to enforce any such judgment and such judgment is for
the payment of money in an aggregate amount in excess of $5,000,000 (to the
extent not paid or to the extent not adequately covered by insurance as to which
a solvent and unaffiliated insurance company has acknowledged coverage);

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $5,000,000;

 

90



--------------------------------------------------------------------------------

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect, or any Guarantor shall deny in
writing that it has any further liability under the Guarantee and Collateral
Agreement (in each case, other than in accordance with its terms or other than
as a result of the discharge or sale or other disposition of such Guarantor in
accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except as the result of a
release of Collateral or the discharge or sale or other disposition of such Loan
Party in accordance with the terms of the Loan Documents, except to the extent
that any such loss of perfection or priority results from the failure of the
Collateral Agent or any Secured Party to take any action within its control (but
only to the extent that the Borrower has provided such person sufficient
information to take such action) and/or except to the extent that such loss is
covered by a lender’s title insurance policy and the related insurer promptly
after such loss shall have acknowledged in writing that such loss is covered by
such title insurance policy;

(m) prior to the discharge of the obligations under and termination of the
Second Lien Credit Agreement, the Intercreditor Agreement shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against any party thereto (or against any person on whose behalf any
such party makes any covenants or agreements therein), or otherwise not be
effective to create the rights and obligations purported to be created
thereunder unless the same results directly from the action or inaction of the
Collateral Agent or any Secured Party; or

(n) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event

 

91



--------------------------------------------------------------------------------

with respect to Holdings or the Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Loan Parties, the Collateral and any
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents,
including Section 6.05. The Lenders acknowledge and agree that the Agents shall
also act, subject to and in accordance with the terms of the Intercreditor
Agreement, as the administrative agent and collateral agent for the lenders
under the Second Lien Credit Agreement.

Without further written consent or authorization from the Lenders or the
Administrative Agent, the Collateral Agent may execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which the Required Lenders (or such other Lenders as may be required to give
such consent under Section 9.08) have otherwise consented or (ii) release any
Guarantor from its Guarantee pursuant to Section 6.05 or with respect to which
the Required Lenders (or such other Lenders as may be required to give such
consent under Section 9.08) have otherwise consented.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a

 

92



--------------------------------------------------------------------------------

Default has occurred and is continuing, (b) neither Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08), and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Holdings, the Borrower
or any of the Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent and/or Collateral Agent or any of its Affiliates
in any capacity. Neither Agent shall be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) or in the absence of its own gross
negligence or willful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by Holdings, the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been

 

93



--------------------------------------------------------------------------------

so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent. It is understood and agreed that no Competitor shall qualify or be
appointed as a successor Agent hereunder or under any other Loan Document.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Each Lender hereby consents to and approves each and all of the provisions of
the Intercreditor Agreement, including the purchase rights set forth in
Section 3.01(d) thereof, and irrevocably authorizes and directs the
Administrative Agent and Collateral Agent to execute and deliver the
Intercreditor Agreement and to exercise and enforce its rights and remedies and
perform its obligations thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Borrower or Holdings, to it at 7037 Old Madison Pike, Huntsville,
Alabama 35806, Attention of Richard E. Fish, Jr. (Fax No. (256) 382-3935 ), with
a copy to Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York,
New York 10036, Attention: Peter J. Neckles (Fax No. (212) 735-2000);

(b) if to the Administrative Agent, to Credit Suisse, Eleven Madison Avenue, New
York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304); and

 

94



--------------------------------------------------------------------------------

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Bank and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Bank, regardless of any investigation made by the Lenders or the Issuing Bank or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.18 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

 

95



--------------------------------------------------------------------------------

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower and the prior written consent of the Administrative Agent (not to
be unreasonably withheld or delayed); provided, however, that (i) in the case of
an assignment of a Revolving Credit Commitment, each of the Borrower, the
Issuing Bank and the Swingline Lender must also give its prior written consent
to such assignment (which consent shall not be unreasonably withheld or delayed)
(provided, that the consent of the Borrower shall not be required to any such
assignment made to another Lender or an Affiliate of a Lender or after the
occurrence and during the continuance of any Event of Default), (ii) the
aggregate amount of the Commitment or Loans of the assigning Lender and its
concurrently assigning Affiliates subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be not less than, $1,000,000 (or,
if less, the entire remaining amount of such Lender’s Commitment or Loans of the
relevant Class), (iii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees
accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any

 

96



--------------------------------------------------------------------------------

Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee and
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05(a) or
delivered pursuant to Section 5.04, the Intercreditor Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee agrees to be bound by the terms of the
Intercreditor Agreement; (vii) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(viii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, the Swingline Lender and
the Issuing Bank to such assignment and any applicable tax forms, the
Administrative Agent shall promptly (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
the Issuing Bank or the Administrative Agent sell participations to one or more
banks or

 

97



--------------------------------------------------------------------------------

other persons (other than a Competitor) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other persons shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but,
with respect to any particular participant, to no greater extent than the Lender
that sold the participation to such participant) and (iv) the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participating bank or person has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such participating bank or person has an interest, increasing
or extending the Commitments in which such participating bank or person has an
interest or releasing any Guarantor (other than in connection with the sale of
such Guarantor in a transaction permitted by Section 6.05) or all or
substantially all of the Collateral).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender

 

98



--------------------------------------------------------------------------------

shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.

(j) Neither Holdings nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(k) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the Issuing Bank or the Swingline Lender shall have reasonably
determined that there has occurred a material adverse change in the financial
condition of any such Lender, or a material impairment of the ability of any
such Lender to perform its obligations hereunder, as compared to such condition
or ability as of the date that any such Lender became a Revolving Credit Lender)
then the Issuing Bank and the Swingline Lender shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Revolving Credit Commitment
to such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule

 

99



--------------------------------------------------------------------------------

and regulation or order of any Governmental Authority and (ii) the Issuing Bank,
the Swingline Lender or such assignee, as the case may be, shall pay to such
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Holdings agree, jointly
and severally, to pay all actual reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, the Issuing
Bank and the Swingline Lender in connection with the syndication of the Credit
Facilities and the preparation and administration of this Agreement and the
other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the
Administrative Agent, the Collateral Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made or Letters of
Credit issued hereunder, including the reasonable and documented fees, charges
and disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, the reasonable and documented fees, charges and disbursements of any
other counsel for the Administrative Agent, the Collateral Agent or any Lender;
provided that such fees, charges and disbursements shall be limited to one
external counsel (and appropriate local counsel) for all such persons unless
there are actual or potential conflicting interests between or among such
persons arising out of the matters within the scope of this Section 9.05(a).

(b) The Borrower and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements (subject to
the limitations set forth in Section 9.05(a) above), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (ii) the use of the proceeds of the Loans
or issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates), or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or the Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

 

100



--------------------------------------------------------------------------------

(c) To the extent that Holdings and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time.

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section 9.05 shall be payable on written demand
therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings against any of and all the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON

 

101



--------------------------------------------------------------------------------

THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF
COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM
CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or Holdings in any case shall entitle the
Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof nor any other Loan Document
or any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower, Holdings and
the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan or any date for reimbursement of an L/C Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
Loan or L/C Disbursement, without the prior written consent of each Lender
directly adversely affected thereby (provided that, for the avoidance of doubt,
the Required Lenders may waive any prepayment, and the Required Lenders, the
Borrower and Holdings may amend or modify any prepayment
provisions), (ii) increase or extend the Commitment or decrease or extend the
date for payment of any Fees of any Lender without the prior written consent of
such Lender, (iii) amend or modify the pro rata requirements of Section 2.17,
the provisions of Section 9.04(j) or the provisions of this Section or release
any Guarantor (other than in connection with the sale, disposition, liquidation
or dissolution of such Guarantor in a transaction permitted by Section 6.05) or
all or substantially all of the Collateral, without the prior written consent of
each Lender, (iv) change the provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of one Class differently from the rights of Lenders holding Loans
of any other Class without the prior written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class (provided that, for the avoidance of doubt, the
Required Lenders may waive any prepayment, and the Required Lenders, the
Borrower and Holdings may amend or modify any prepayment provisions, in each
case so long as the application as between Classes is not affected), (v) modify
the protections afforded to an SPC pursuant to the provisions of Section 9.04(i)
without the

 

102



--------------------------------------------------------------------------------

written consent of such SPC or (vi) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Term Loan Commitments and Revolving Credit Commitments on the date hereof);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender.

(c) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Commitments or Incremental Revolving Credit Commitments on substantially the
same basis as the Term Loans or Revolving Credit Commitments, as applicable.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

103



--------------------------------------------------------------------------------

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided

 

104



--------------------------------------------------------------------------------

by law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Collateral Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower, Holdings or their respective properties in the
courts of any jurisdiction.

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
only in connection with this Agreement and the Transactions, and further, only
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that notice of receipt of
such subpoena or other legal process shall be given to the Borrower as promptly
as practicable), (d) in connection with the exercise of any remedies hereunder
or under the other Loan Documents or any suit, action or proceeding relating to
the enforcement of its rights hereunder or thereunder, (e) subject to an
agreement containing provisions substantially the same as those of this
Section 9.16, to (i) any actual or prospective assignee of or participant in any
of its rights or obligations under this Agreement and the other Loan Documents
or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any Subsidiary or any of
their respective obligations, (f) with the consent of the Borrower in its sole
discretion or (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 9.16. For the purposes of
this Section, “Information” shall mean all information received from the
Borrower, Holdings or any Subsidiary and related to the Borrower, Holdings or
any Subsidiary, or their respective business, other than any such information
that was available to the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to its disclosure by
the Borrower or Holdings; provided that, in the case of Information received
from the Borrower, Holdings or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
person required to maintain the

 

105



--------------------------------------------------------------------------------

confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

SECTION 9.17. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrower in
accordance with the USA PATRIOT Act.

SECTION 9.18. Effect of Certain Inaccuracies. In the event that any financial
statement or certificate delivered pursuant to Section 5.04(a) or (b) and
Section 5.04(c), respectively, is inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage or a higher
Commitment Fee for any period (an “Applicable Period”) than the Applicable
Percentage or Commitment Fee applied for such Applicable Period, then (i) the
Borrower shall promptly deliver to the Administrative Agent a corrected
financial statement and a corrected compliance certificate for such Applicable
Period, (ii) the Applicable Percentage and the Commitment Fee shall be
determined based on the corrected compliance certificate for such Applicable
Period, and (iii) the Borrower shall promptly pay to the Administrative Agent
(for the accounts of the applicable Lenders during the Applicable Period or
their successors and assigns) the accrued additional interest or additional
Commitment Fees (or both) owing as a result of such increased Applicable
Percentage or Commitment Fee for such Applicable Period. This Section 9.18 shall
not limit the rights of the Administrative Agent or the Lenders with respect to
Section 2.07 or Article VII.

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERSTATE FIBERNET, INC.,

by

 

/s/ J. Thomas Mullis

Name:

  J. Thomas Mullis

Title:

  Sr. Vice President

 

ITC^ DELTACOM, INC., by  

/s/ J. Thomas Mullis

Name:   J. Thomas Mullis Title:   Sr. Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and as Administrative Agent,
Collateral Agent, Swingline Lender and Issuing Bank,

by

 

/s/ James Moran

Name:

 

James Moran

Title:

 

Managing Director

by

 

/s/ Nupur Kumar

Name:

 

Nupur Kumar

Title:

 

Associate